ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_06_FR.txt. 161

OPINION INDIVIDUELLE DE M. JESSUP

[Traduction]

1. J’estime, avec la majorité de la Cour, que la demande belge doit
étre rejetée, mais, comme je parviens a cette conclusion par un raisonne-
ment différent, je crois devoir expliquer les motifs qui me guident.

2. Je regrette que la Cour n’ait pas jugé bon, dans son arrêt, de donner
a ses considérations juridiques un registre plus étendu. Pour ma part,
je partage l’avis de lPancien juge sir Hersch Lauterpacht, selon lequel
«de puissantes considérations — tenant à la justice internationale et au
développement du droit international — militent en faveur du caractère
entièrement exhaustif des prises de position judiciaires des trbiunaux
internationaux» (Lauterpacht, The Development of International Law
by the International Court, éd. revisée, 1958, chap. 3, p. 37). À quoi
sir Hersch ajoutait (p. 39):

«Sur le plan interne on peut, pour administrer la justice, s’en tenir
à des motifs purement formels ou procéduraux. On peut aussi, sans
avoir à ménager les susceptibilités de l’une ou l’autre partie, ne pas
tenir compte d’arguments qui ne sont pas indispensables pour la
décision. Il ne sied pas d’en user de même dans les relations inter-
nationales, où les parties sont des Etats souverains, dont la juridic-
tion de la Cour dépend à long terme, et où il importe, non seule-
ment que justice soit faite, mais aussi qu’elle paraisse avoir été
faite. »

3. Six mois après avoir écrit la préface de cet important ouvrage,
sir Hersch Lauterpacht mit ses idées en pratique dans son opinion indivi-
duelle en l'affaire relative à Certains emprunts norvégiens, où il déclare
(C.I.J. Recueil 1957, p. 36):

«A mon avis, une partie devant la Cour est fondée à attendre que
l'arrêt reflète aussi exactement que possible les aspects fondamen-
taux de la position juridique prise par cette partie. Au surplus,
j'estime conforme au rôle véritable de la Cour de répondre aux deux
principales questions de compétence qui ont divisé les parties
pendant de longues années et qui présentent un intérét considérable
pour le droit international. Il se peut qu’il y ait quelque chose de
convaincant et de séduisant dans l’opinion d’après laquelle, entre
plusieurs solutions possibles, un tribunal doit chosir la plus simple,
la plus concise et la plus rapide. Toutefois, j'estime que cela ne
saurait constituer, pour cette Cour, les seules considérations légitimes
en cause. »

162
BARCELONA TRACTION (OP. IND. JESSUP) 162

4. Dans l'affaire de l’Interhandel (C.J. Recueil 1959, p. 6), la Cour
avait à examiner quatre exceptions préliminaires soulevées par les
Etats-Unis. (On notera au passage que l’affaire de l’Interhandel comme
celle de la Barcelona Traction, visait un holding et des problèmes com-
plexes de participations de sociétés.) Dans son arrêt, la Cour a cru de-
voir prendre position sur les quatre exceptions préliminaires. Par neuf
voix contre six, elle a retenu la troisième, à savoir que la Suisse n'avait
pas épuisé les recours internes qui lui étaient ouverts aux Etats-Unis.
Comme l'affaire était tranchée sur cette base, on pourrait soutenir que
la Cour n’avait pas à se prononcer sur les trois autres exceptions pré-
liminaires. Elle a cependant rejeté la première, par dix voix contre cinq;
la deuxième à l'unanimité; elle a décidé, par dix voix contre cing, qu’elle
n’avait pas à se prononcer sur la partie a) de la quatrième, et elle a rejeté,
par quatorze voix contre une, la partie b) de cette quatrième exception
préliminaire.

Sir Percy Spender, dans son opinion individuelle, ainsi que le Prési-
dent Klaestad et sir Hersch Lauterpacht, dans leurs opinions dissidentes,
ont jugé nécessaire de traiter la partie a) de la quatrième exception prélimi-
naire sur laquelle la Cour n’avait pas statué, parce que cette exception
portait sur le point le plus important de la réserve dite automatique
dont les Etats-Unis ont assorti leur déclaration d'acceptation de la
juridiction de la Cour.

5. Lors de l'affaire de la Sentence arbitrale rendue par le roi d’Espagne
le 23 décembre 1906 (C.I.J. Recueil 1960, p. 192) M. Moreno Quintana
a dit dans sa déclaration (p. 217) que, tout en souscrivant à la décision
prise, il estimait que «les questions de droit ... (présentant un intérêt
particulier) ... auraient dû être abordées en premier lieu». Il a énuméré
les questions auxquelles il pensait et sur lesquelles la Cour, dans son
arrêt, ne se pronongait pas.

6. Dans l'affaire du Temple de Préah Vihéar, (CILJ. Recueil 1961,
p. 17) la Cour a indiqué dans son arrêt qu’étant donné les raisons pour
lesquelles elle se déclarait compétente il devenait inutile de procéder à
un examen de l’autre motif de compétence invoqué par le Cambodge ou
de l’exception soulevée par la Thaïlande à cet égard. Dans leur déclara-
tion commune, sir Gerald Fitzmaurice et M. Tanaka ont dit notamment
ceci (p. 38):

«En ce qui concerne la seconde exception préliminaire de la
Thaïlande — tout en approuvant pleinement l’opinion énoncée par
sir Hersch Lauterpacht dans l'affaire du Sud-Ouest africain — Pro-
cédure de vote (C.I.J. Recueil 1955, p. 90-93) et d’après laquelle
la Cour ne doit pas éviter de se prononcer sur des questions dont
une des parties a fait le centre de son argumentation, pour la seule
raison que ces questions ne sont pas essentielles au dispositif de
l’arrêt —, nous estimons cependant que cette opinion n’est guère
applicable en matière de compétence (sir Hersch ne l’a d’ailleurs pas

163
BARCELONA TRACTION (OP. IND. JESSUP) 163

laissé entendre). En l'espèce, la seconde exception préliminaire de
la Thaïlande a évidemment été discutée en détail par les parties.
Mais, dès lors que la Cour, rejetant la première exception prélimi-
naire, s’est déclarée compétente pour connaître du fond du litige …
l'affaire est, à strictement parler, réglée, et se prononcer pour ou
contre la seconde exception préliminaire de la Thaïlande ne pou-
vait rien ajouter d’important à la conclusion à laquelle la Cour
est déjà parvenue, à savoir qu’elle est compétente. »

7. En l'affaire de la Barcelona Traction, Light and Power Company,
Limited, exceptions préliminaires (C.LJ. Recueil 1964, p. 4), M. Tanaka
a déclaré dans son opinion individuelle (p. 65):

«La fonction la plus importante de la Cour en qualité de principal
organe judiciaire des Nations Unies consiste non seulement à
régler les différends concrets, mais aussi, par son raisonnement, à
contribuer au développement du droit international. »

8. L'un des grands juristes de la Cour permanente de Justice interna-
tionale. M. Anzilotti, partageait également les idées de Lauterpacht sur
la nature du processus judiciaire international, ainsi qu’il ressort de
son opinion dissidente dans laffaire des Prises d’eau à la Meuse (C.P.J.T.
série AÏB n° 70, p. 45):

«Le dispositif de l’arrêt se borne à rejeter les conclusions de la
demande principale et de la demande reconventionnelle. Selon moi,
dans un procès qui avait principalement pour objet l'interprétation
d’un traité par rapport à certains faits concrets et dans lequel le
demandeur et le défendeur présentaient, sur chaque point, des
conclusions indiquant l'interprétation que chacun d’eux désirait
voir adopter par la Cour, celle-ci ne pouvait se limiter au simple
rejet des conclusions du demandeur: elle devait se prononcer
également sur les conclusions du défendeur et, en tout cas, dire
pour droit ce qu’elle jugeait être la bonne interprétation du traité.

Les observations qui suivent ont été rédigées en partant de cette
manière de concevoir la tâche de la Cour dans la présente affaire. »

9. Les situations caractérisant chacune des affaires susvisées se distin-
guent des circonstances de la présente espèce, mais tous les passages
cités s’inspirent d’une certaine «manière de concevoir la tâche de la
Cour» à laquelle je souscris, bien que la. Cour ne l’accepte pas. Certes
Particle 59 du Statut prévoit que «la décision de la Cour n’est obliga-
toire que pour les parties en litige et dans le cas qui a été décidé». Mais
les décisions de la Cour ont une influence qui dépasse les limites de leur
force obligatoire.

L'affaire actuelle présente toutefois une particularité. Dans sa décision
de 1964, la Cour a joint au fond deux des exceptions préliminaires de

164
BARCELONA TRACTION (OP. IND. JESSUP) 164

l'Espagne. Quelle que soit la façon dont on interprète juridiquement
la nature de ces exceptions préliminaires dans la présente phase de la
procédure, il reste que la requête belge doit être rejetée si l’une des
exceptions est fondée. Or, puisque l’une de ces exceptions est retenue
par la Cour (et, pour des motifs différents, par l’auteur de la présente
opinion), on peut penser que la Cour irait trop loin si elle prenait ju-
diciairement position sur la question fondamentale de l’existence d’un
déni de justice — dont, selon la décision adoptée, ia Belgique n’a pas
le droit de saisir la Cour. Cela étant, j’admets qu'il serait excessif dans
une opinion individuelle d’analyser la masse des données relatives aux
procédures qui se sont déroulées devant les autorités administratives et
judiciaires espagnoles et de se prononcer à leur sujet. Il est des cas où
la logique doit céder devant des considérations d’ordre pratique; nous
nous trouvons dans cette situation.

Je m’associe à M. Gros, qui a fait allusion au problème de l’épuisement
des recours internes au paragraphe 28 de son opinion individuelle.

J'ajoute que la pratique de la Cour facilite heureusement une division
du travail qui n’a rien d’officiel mais n’en est pas moins fructueuse, dans
le cas où certains juges se sentent tenus de déposer des opinions indivi-
duelles. Ayant pu prendre connaissance à l’avance des opinions indivi-
duelles de sir Gerald Fitzmaurice et de M. Gros, je leur laisse volontiers,
ainsi qu’aux auteurs d’autres opinions individuelles, le soin de dévelop-
per certaines Considérations juridiques que je n’ai pas traitées moi-
même, et, réciproquement, ils ont bien voulu, de leur côté, s’appuyer
sur les résumés que j’ai donnés de certains faits. Mais, ni dans leur cas,
ni dans le mien, il ne s'ensuit nécessairement que nous aboutissions aux
mêmes conclusions sur chaque point de droit ou de fait.

* * *

10. Pour se prononcer sur l’affaire de la Barcelona Traction, la Cour
doit appliquer des règles relevant de l’une des branches les plus contro-
versées du droit international. La question de Ja responsabilité des
Etats en cas de dommages causés à des étrangers (autrement dit la
protection diplomatique des ressortissants) évoque d’après nombre
d’écrits contemporains le souvenir d’abus politiques commis à des
époques révolues !. Mais la Cour n’est pas ici en face d’un conflit entre
de grands Etats exportateurs de capitaux et des Etats en voie de déve-
loppement. La Belgique et l'Espagne sont des Etats qui, sur ce plan,
appartiennent au même groupe. Je n’accepte pas l’assertion espagnole
du 20 mai 1969 selon laquelle la Belgique s’est simplement efforcée
d’amener Ja Cour à internationaliser un litige privé, mais il est vrai
qu’à la base le conflit oppose un puissant groupe financier espagnol et

? On voudra bien excuser l’auteur de rappeler au passage qu’il a décrit et déploré
de tels abus il y a plus de vingt ans dans 4 Modern Law of Nations, 1947, chap. V.
Heureusement, la «diplomatie des canonnières » se perd dans les brumes du passé,

165
BARCELONA TRACTION (OP. IND. JESSUP) 165

un groupe non espagnol comparable. On ne saurait donc dire que l’affaire
mette en jeu des problèmes de «néo-colonialisme ».

De plus, en la présente espèce. la Cour n’a nullement à se préoccuper
de problèmes aussi épineux que la souveraineté d’un Etat sur les ressour-
ces naturelles ou les règles applicables au dédommagement en cas de
nationalisation ou d’expropriation. L’attitude adoptée par M. F. V.
Garcia Amador dans le sixième rapport qu’il a rédigé en qualité de
rapporteur spécial de la Commission du droit international, à propos de
la responsabilité des Etats (Annuaire de la Commission du droit interna-
tional, 1961, vol. II, p. 48) est digne de tous les éloges:

« ... il a étudié les profondes transformations qui se produisent
dans le droit international afin de déterminer de quelle manière et
dans quelle mesure elles peuvent influencer les concepts et principes
traditionnels en matière de responsabilité. Si, ce faisant, il a écarté
des orientations ou tendances qui tentent de se faire jour à notre
époque, c’est uniquement parce qu’il a la ferme conviction que
toute orientation ou tendance impliquant des positions extrêmes est,
quel que soit le but ou le motif auquel elle répond, incompatible et
inconciliable avec l’idée selon laquelle il faut assurer la reconnais-
sance et la protection juridique adéquate de tous les intérêts légitimes
en cause. Telle a été jusqu’à présent et telle sera sans nul doute à
Vavenir, la politique de la Commission. »

11. «Le droit d’accorder une protection diplomatique aux nationaux
à l'étranger est reconnu par ... la Convention de Vienne de 1961 sur les
relations diplomatiques », comme M. Gros (qui n’était pas encore juge
à la Cour) l’a rappelé à la sous-commission de la Commission du droit
international (Annuaire de la Commission du droit international, 1963,
vol. IT, p. 240). L'institution qu'est le droit d'accorder une protection
diplomatique n’est sûrement pas caduque, quoique de nouvelles procé-
dures fassent leur apparition.

Pour ce qui est de la protection diplomatique des intérêts des sociétés,
le droit international coutumier a commencé à changer pendant la se-
conde moitié du XIX° siècle 1. Comme l'écrit Jennings dans un langage
assez pittoresque qui n’est pas sans rappeler Kipling:

«I] n’est pas surprenant que des difficultés surgissent lorsque l’on
invoque des précédents du XIX° siècle concernant des excès indignes
commis à l'endroit d'étrangers résidant dans des contrées reculées
afin d'établir des principes applicables à des programmes complexes
d’investissements internationaux. » (Recueil des cours de l’Académie
de droit international de La Haye, 1967, tome 121, vol. II, p. 473.)

Puisqu’en l’espèce la date critique est 1948, l’évolution du droit et des

1 Selon Paul De Visscher, cette modification se serait produite après la décision
relative à l’affaire Ruden en 1870, Recueil des cours de l’Académie de droit inter-
national de La Haye, 1961, tome 102, vol. II, p. 467-468.

166
BARCELONA TRACTION (OP. IND. JESSUP) 166

procédures pendant les deux dernières décennies ne joue pas un rôle
déterminant.

12. Chaque fois qu’un tribunal applique une règle de droit à un cas
d’espèce, il est amené à interpréter cette règle. Pour cela, le juge peut faire
appel, consciemment ou inconsciemment, à des moyens historiques,
logiques ou téléologiques. Si, en l’affaire actuelle, la Cour avait décidé
de prendre en considération d’autres facteurs dans son arrêt, elle aurait
pu mieux éclairer le système traditionnel grâce à une meilleure compré-
hension des pratiques commerciales et des formes que revêt la structure
des sociétés commerciales, car ces éléments étaient déjà bien développés
il y a deux décennies, quand se sont produits les faits de la présente cause.
Il ne faudrait pas écarter péremptoirement les normes juridiques ap-
plicables à ces faits, sous prétexte qu’elles ne seraient plus que des vestiges
poussiéreux n’intéressant que l’histoire du droit. Il se peut fort bien que
les sociétés d’aujourd’hui et de demain aient ou puissent avoir recours
à d’autres méthodes de financement et de contrôle des entreprises à
l'étranger et que les gouvernements adaptent ou puissent adapter leurs
propres lois et leurs pratiques pour tenir compte de la réalité des facteurs
économiques qui affectent les intérêts généraux de l'Etat. Le «droit du
développement économique international» viendra à maturité. Les en-
treprises communes, les garanties accordées par l'Etat aux investisse-
ments étrangers, le recours à des organisations internationales telles
que la BIRD et le PNUD, pourront ainsi, avec le temps, reléguer l’af-
faire de la Barcelona Traction au rang qu’occupe actuellement celle de
la Delagoa Bay, c’est-à-dire à celui d’un précédent pouvant être invo-
qué par des avocats quand il peut les aider à défendre une cause, mais
non d’un élément pouvant guider la collectivité commerciale interna-
tionale dans son activité.

Il reste que la Cour doit à présent régler un litige concret qui s’est
élevé entre la Belgique et l'Espagne parce que cette dernière a exercé sa
juridiction sur tout un complexe de sociétés étrangères.

13. H existe une tendance à étendre la compétence juridictionnelle de
l'Etat aux entreprises étrangères qui ont un point de contact quelconque
avec le domaine territorial de l'Etat; «tout ce qu’on peut demander à
un Etat, c'est de ne pas dépasser les limites que le droit international
trace à sa compétence; en deçà de ces limites, le titre à la juridiction qu’il
exerce se trouve dans sa souveraineté 1». Mais quelles sont les limites
tracées par le droit international? Par exemple, les tribunaux des Etats-
Unis vont-ils trop loin en appliquant les lois antitrust américaines aux
entreprises étrangères, après la déclaration de principe du juge Hand
dans l'affaire Alcoa ?? Mais ce principe est accepté dans au moins six
autres pays *. Les limites de la compétence nationale en matière judi-

1 Lotus, arrêt n° 9, 1927, C.P.J.I. série A n° 10, p. 19.

2 148 Fed. 2d 416 (1946). Voir Jessup, Transnational Law, 1956, p. 73 et suiv.

3 Drachsler, «American Parent and Alien Subsidiary: International Anti-trust
Problems of the Multinational Corporation», Bulletin of the Section of Inter-

167
BARCELONA TRACTION (OP. IND. JESSUP) 167

ciaire sont-elles franchies dans les affaires qui mettent en jeu la responsa-
bilité, du fait de ses produits, d’une «supersociété tentaculaire» ayant
de nombreuses filiales à l'étranger? Des règles justifiées lorsqu'elles
s’appliquent à des conflits inter-Etats dans le système constitutionnel des
Etats-Unis peuvent ne plus l’être lorsqu’elles constituent un fardeau pour
le commerce international !. Le Comité du droit international de l’Asso-
ciation du barreau de la ville de New York a conclu que «l'extension des
dispositions réglementaires et pénales de la loi de 1934 sur l’échange des
valeurs (Securities Exchange Act) ...aux sociétés étrangères dont les
valeurs ne sont ni cotées aux Etats-Unis ni offertes au public sur le
territoire des Etats-Unis constitue une violation du droit international 2.

14. Dans des Etats dont les problémes économiques et financiers sont
de nature différente, le droit international tend de plus en plus à ad-
mettre des mesures impliquant des nationalisations. Au lieu de réclama-
tions contre ce que l’on dénongait jadis comme une expropriation illégale,
la discussion porte maintenant en grande partie sur le montant de l’in-
demnité à verser puisque même la résolution bien connue de l’Assem-
blée générale relative à la souveraineté permanente sur les ressources
naturelles 5 stipule qu’une indemnisation est due.

A qui est-elle due en pareil cas? Si, dans des situations mettant en jeu
la réglementation antitrust et la responsabilité du fait des produits, etc.,
le voile social est librement levé pour affirmer la compétence juridiction-
nelle de l’État, pourquoi ne le serait-il pas aussi pour déterminer la respon-
sabilité de l’Etat à l’égard des intérêts effectivement lésés par une mesure
portant préjudice à une entreprise étrangère? En l'espèce, l’Espagne a
affirmé sa compétence à l'égard des filiales de la Barcelona Traction en
Espagne, en dépit de la nationalité canadienne de l’Ebro et d’autres
filiales. Un équilibre équitable des intérêts juridiques doit permettre à
la Belgique d’écarter le voile du «statut de complaisance » canadien et
de défendre les intérêts réels des actionnaires — à supposer évidemment
que la continuité de leur caractère belge soit établie. Dans la mesure
où les limites admises de l’exercice de l’autorité de l’Etat sur des entre-
prises appartenant à des sociétés étrangères sont repoussées, les règles
permettant d'identifier l'Etat ou les Etats qui peuvent, en cas d’abus,
invoquer le droit de protection diplomatique devraient parallèlement
être assouplies d’une manière réaliste.

15. Les droits, au sens juridique, que l’on fait respecter par la pro-

national and Comparative Law of the American Bar Association, juillet 1964, p. 29 et
48, et les auteurs cités dans cet article.

1 Mecsas, « Personal Jurisdiction over Foreign Corporation in Product Liability
Actions: Forum Non Conveniens and Due Process Limitations on In Personam
Jurisdiction over Foreign Corporations », 50 Cornell Law Quarterly, p. 563 (1965).
Voir American Law Institute, Restatement of the Law, Second,—Conflicts of Laws,
titre C (éd. 1967).

2 The Record of the Association, vol. 21, n° 4, avril 1966, p. 252.

3 Résolution 1803 (XVID de l’Assemblée générale en date du 14 décembre 1962.
Voir Mughraby, Permanent Sovereignty Over Oil Resources (1966), p. 30.

168
BARCELONA TRACTION (OP. IND. JESSUP) 168

cédure internationale de la protection diplomatique ne sont pas iden-
tiques à ceux qui découlent du droit interne applicable; ils se situent sur
des plans différents. Parfois, il n'existe aucun droit en vertu du droit
interne parce que celui-ci ne prévoit et n’autorise aucune action en
justice à l’appui d’une réclamation, alors que le droit international, lui,
offre un recours. Les cas évidents sont ceux où un préjudice est causé par
un organisme ou un agent de l'Etat qui ne peut être assigné en justice.
Si, par exemple, un navire de guerre de Etat A éperonne par négligence
et coule un navire marchand de l'Etat B et si la législation de l'Etat A
n'autorise aucun recours contre l’Etat ou ses organismes, l’Etat B peut,
devant des instances internationales, intenter une demande en répara-
tion pour le navire qui possède sa nationalité !. Naturellement, en l’ab-
sence de recours internes, la règle internationale qui exige l’épuisement
de ces recours n’est pas applicable et la responsabilité internationale
d’un Etat peut être engagée du fait même de leur absence ?. Bien que
la législation de nombreux pays reconnaisse maintenant le droit de
demander des dommages-intérêts du fait du décès d’une personne ayant
entraîné un préjudice, ce droit n'existait pas en common law. Cette
question a été évoquée dans les affaires du Lusitania ((1923), Nations
Unies, Recueil des sentences arbitrales, vol. VII, p. 32, 34 et suiv.) par
Varbitre, M. Parker. Celui-ci a soutenu que le droit des gens et la
pratique internationale reconnaissent aux héritiers et à la veuve le
droit de se pourvoir en justice (quand les conditions de nationalité sont
remplies), indépendamment de la question de savoir si les lois de l’Etat
qui est accusé d’être responsable du décès admettent le droit à répa-
ration en faveur de l’héritier ou de la veuve.

16. En l'espèce, la question se pose parce que l’on soutient que des
actionnaires indirectement lésés par un préjudice infligé à la société dont
ils possèdent des actions ne peuvent, en droit international, jouir d’un
droit à réparation puisqu’un tel droit n’est pas généralement admis en
droit interne. Pour défendre cette thèse, on tire grand argument de ce
que, dans la plupart des systèmes de droit interne, les actionnaires n’ont
aucun droit sur l’actif d’une société tant qu’elle n’a pas été dissoute ou
liquidée. Or les actions intentées par les actionnaires sont bel et bien
prévues par la législation américaine et, à un degré moindre, en Grande-
Bretagne. Aux Etats-Unis, «l’actionnaire demandeur dans un derivative :

1 En vertu de la convention de réclamations Grande-Bretagne-Etats-Unis de
1853, l'arbitre a accordé des dommages-intérêts aux propriétaires du charbonnier
britannique Confidence qui avait été coulé par la frégate américaine Constitution;
Moore, International Arbitrations, vol. Ill, p. 3063. Voir The Lindisfarne, affaire jugée
par le tribunal arbitral Etats-Unis-Grande-Bretagne constitué en vertu du traité de
1910, Nations Unies, Recueil des sentences arbitrales, vol. VI, p. 21.

2 Dans l’affaire Ruden et dans l’affaire Johnson, la Commission de réclamations
Etats-Unis-Pérou de 1870 a accordé des dommages-intéréts aux demandeurs aprés
qu’une circulaire du ministre de la justice eut prescrit aux juges de tenir ce type
d’action pour irrecevable. Moore, International Arbitrations, vol. III, p. 1653 et
1656.

169
BARCELONA TRACTION (OP. IND. JESSUP) 169

suit ne l’est pas d’une manière purement formelle; il est en même temps
véritablement partie au procès. Il engage une action non seulement
pour faire valoir un droit de la société mais aussi pour son propre compte. »
Voir Koessler, «The Stockholder’s Suit: À Comparative View», 46
Columbia Law Review 1946, pages 238 et 242. Dans les pays européens,
les dispositions qui régissent le droit d’agir de l’actionnaire semblent
étre un peu moins favorables a celui-ci. En France, cependant, comme
M. Gros lindique au paragraphe 11 de son opinion individuelle, on
s'oriente vers une protection accrue des actionnaires.

17. Bien que la notion de la personnalité sociale soit une création du
droit interne, on ne peut s’appuyer sur aucune des théories édifiées dans
ce domaine pour expliquer dans tous les cas les rapports juridiques en-
tourant cet «artifice de technique juridique ».

«La théorie de Gierke était fondée sur les communautés villageoises
germaniques, les guildes médiévales et entités du même genre formant
véritablement un corps social. Mais une telle théorie ne peut guère
s'appliquer à une société holding moderne ... Il s’ensuit que tous
ceux qui appliquent le droit, en qualité de juges, d’agents du fisc
ou d’administrateurs, ont dû abandonner, aussi bien dans les sys-
tèmes de droit civil que dans ceux de common law [et j’ajouterai
dans celui du droit international], toutes les théories connues de la
personnalité sociale pour ne plus attribuer qu’une valeur relative
à la notion de personnalité juridique, en continuant cependant de
la respecter dans certaines cas !, en n’en tenant pas compte dans
d’autres, selon la nature du problème dont ils sont saisis. » (Fried-
mann, Legal Theory, 5° éd. 1967, p. 522-523. Voir également p. 571.)

Me permettant de paraphraser et d’adapter une observation exprimée
dans une décision récente de la Cour suprême des Etats-Unis concernant
une affaire antitrust, je dirai qu’en l'espèce la Cour internationale de
Justice «n’est pas liée par des notions formelles » du droit des sociétés.
«Nous devons prendre en considération la réalité économique des
transactions en question » et «identifier la caractéristique vraiment pré-
dominante ?». Pour ce qui est de la Barcelona Traction, la caractéris-

1 Par exemple, lorsqu'une société se livre à des activités purement commerciales,
le droit international ne «lève pas le voile » pour lui accorder l’immunité souveraine
dont bénéficie l'Etat qui en a l’entière propriété et en assure seul la gestion; voir
Harvard Research in International Law, Report on Competence of Courts in Regard
to Foreign States 1932, art. 12, p. 641.

2 Prononcé de l’opinion de la Cour, par le juge Marshall, dans l’affaire United
States v. The Concentrated Phosphate Export Assn. Inc. et al., 1968, 89 S. Ct.,
p. 366-367. Voir la déclaration d’un membre éminent du barreau new-yorkais:
« Pour envisager avec quelque réalisme le traitement à appliquer sur le plan juridique
aux moyens de réglemient des différends économiques internationaux, il faut prendre
en considération la communauté internationale, la manière dont elle commence à
s’organiser, son dynamisme et les relations entre ses membres toujours plus nom-
breux.» (Spofford, « Third Party Judgment and International Economic Trans-

170
BARCELONA TRACTION (OP. IND. JESSUP) 170

tique vraiment prédominante est non pas le fait que cette société s’est
constituée au Canada, mais le contrôle exercé par de vastes intérêts finan-
ciers internationaux, en particulier sous la forme du groupe Sofina.

Il se peut fort bien que les structures nouvelles de l’entreprise inter-
nationale prennent à l’avenir une importance croissante ! mais il
suffit de jeter un coup d’œil sur le monde d’aujourd’hui pour s’aperce-
voir que les sociétés non étatiques ont encore un grand rôle à jouer 2.
C’est pourquoi tant de nouveaux Etats et les Nations Unies elles-mêmes
encouragent les investissements de capitaux privés 3.

Le droit de protection diplomatique des sociétés

18. La décision de la Cour est fondée sur la conclusion juridique que
seul le Canada avait le droit de présenter une réclamation diplomatique
au nom de la Barcelona Traction, société de nationalité canadienne. Ma
propre conclusion est que, pour les raisons que j’exposerai, le Canada
n'avait pas le droit, en l’espèce, de présenter de réclamation au nom de
la Barcelona Traction. Sur le plan du droit international général, je
conclus également qu’un Etat possède, dans certaines circonstances, le
droit de présenter une réclamation diplomatique au nom d’actionnaires
qui sont ses ressortissants. Sur le plan des faits, je constate que la Belgique
n’a pas réussi à prouver la nationalité belge, entre les dates critiques, des
personnes physiques et morales au nom desquelles elle a fait valoir une
réclamation. La demande de la Belgique doit donc être rejetée.

Rappel des représentations diplomatiques qui ont été faites

19. Lorsqu'une société bénéficie de la protection diplomatique d’un
Etat qui lui a accordé un «statut de complaisance » et, en même temps,

actions», Recueil des cours de l Académie de droit international de La Haye, 1964,
tome 113, vol. I, p. 121-123.)

1 Voir Friedmann et al., International Financial Aid, 1966; Kirdar, The Structure
of United Nations Economic Aid to Underdeveloped Countries, 1966.

2 Voir Friedmann, The Changing Structure of International Law, 1964, chap. 14;
Hyde, «Economic Development Agreements», Recueil des cours de l’Académie de
droit international de La Haye, 1962, tome 105, vol. I, p. 271.

3 Voir Blough, «The Furtherance of Economic Development», Jnternational
Organization, 1965, vol. XIX, p. 562, et spécialement le rapport de M. Dirk Stikker
à la CNUCED sur «Le rôle de l’entreprise privée dans les investissements et la
promotion des exportations dans les pays en voie de développement », 1968, doc.
des Nations Unies TD/35/Rev.1, et le rapport du Groupe d’étude des investissements
étrangers dans les pays en voie de développement, Amsterdam, 16-20 février 1969,
doc. des Nations Unies, E/4654, ST/ECA/117.

171
BARCELONA TRACTION (OP. IND. JESSUP) 171

d’une assistance diplomatique similaire d’un autre Etat, dont des ressor-
tissants détiennent 100 pour cent de ses actions, la situation peut être
considérée comme analogue aux cas de double nationalité des personnes
physiques !. En pareils cas, la jurisprudence internationale est favorable
au principe selon lequel la «nationalité effective» doit prévaloir, ainsi
que l’a jugé la Cour dans l’arrêt rendu en l'affaire Nottebohm, deuxième
phase (C.I.J. Recueil 1955, p. 22), dont il sera question plus loin dans la
présente opinion.

Si le Canada pouvait être considéré comme I’Etat dont la Barcelona
Traction avait la «nationalité effective », et s’il avait assumé et continué
de tenir le rôle de protecteur diplomatique de la Barcelona Traction, cela
irait à l’encontre de la thèse belge selon laquelle la Belgique était l'Etat
habilité à faire valoir la réclamation. Dans leur argumentation, les
Parties se sont d’ailleurs inspirées d’une théorie de ce genre; les conseils
de l'Espagne y ont vu un «point essentiel » et se sont penchés longuement
sur l’activité diplomatique exercée par le Canada dans l’affaire (séance
du 20 juin 1969). Il est clair que l’absence ou le défaut de protection
diplomatique de la part du Canada est un élément pertinent dans l’analyse
de ce que l’on a appelé les «exceptions » à la prétendue règle générale selon
laquelle seul l'Etat dont la société a la nationalité est en droit de présenter
une réclamation en son nom. Ces «exceptions » seront examinées plus
loin. Il faut donc prendre en considération les faits qui se rapportent à la
position des Gouvernements du Canada et de la Belgique, ainsi que de
la Grande-Bretagne et des Etats-Unis, en tant que gouvernements
réclamants; ceux dont on a connaissance mettent en lumière la nature
et l’importance des différents intérêts nationaux en jeu.

En l'espèce, l'Espagne s’est vue l’objet, à un moment donné, de
représentations diplomatiques de la Grande-Bretagne, du Canada, des
Etats-Unis et de la Belgique. Mais pendant cette phase d’activité diploma-
tique multiple, aucune demande concrète de dommages-intérêts n’a été
formulée; Espagne était simplement priée de prendre des mesures pour
mettre un terme à des actions considérées comme destructrices à l'encontre
de la Barcelona Traction. Au début, la position prise par l'Espagne dans
ses réponses a été que le gouvernement ne pouvait s’ingérer dans le
fonctionnement normal des tribunaux espagnols.

Grande-Bretagne

20. La première note britannique, en date du 23 février 1948, exprimait
un intérêt à raison du licenciement de membres britanniques du personnel
de direction de la Barcelona Traction et de la situation des porteurs
d'obligations «résidant au Royaume-Uni». (Voir A.E.P. (1960), vol. TH,
p. 193 et suiv. pour la démarche en question et celles qui ont suivi, sauf
indication contraire.) Dans sa note suivante, datée du 27 mars, le Gouver-

 

? L’analogie est valable même si la nationalité des actionnaires n’est pas le critère
de la nationalité d’une société aux fins du droit international.

172
BARCELONA TRACTION (OP. IND. JESSUP) 172

nement britannique appuyait «au nom des obligataires au Royaume-Uni »
les représentations formulées par le Canada. La note britannique du
28 septembre 1951 parle de protéger les intérêts «des actionnaires et des
porteurs d'obligations» (non identifiés). Par la suite, mise à part la
correspondance relative au fait que l'Espagne n’avait pas répondu aux
notes britanniques ou concernant la commission d’experts et le rapport
présenté par cette dernière en 1951, la Grande-Bretagne semble s'être
bornée à appuyer le Canada. Pendant toute cette période, le Canada
n’ayant pas d’ambassade à Madrid, ses notes ont été transmises par
Vintermédiaire de l’'ambassade de Grande-Bretagne. Mais le receiver et
administrateur de la Barcelona Traction a fait état, dans un mémoire
présenté à la Cour suprême de l'Ontario le 24 décembre 1951, d’une
conférence qui avait eu lieu à Londres le 25 juillet précédent avec des
fonctionnaires du Trésor britannique et au cours de laquelle M. Eggers,
un représentant du Trésor, aurait « déclaré que la Grande-Bretagne n’avait
pris aucune initiative indépendamment du Canada». «Il a insinué»,
ajoutait le receiver, «que les Britanniques s'étaient contentés de suivre
les Canadiens, ce que nous savons n'être pas vrai». (Les italiques sont de
nous.) (Doc. du receivership, vol. V, p. 772). On ne voit pas clairement
sur quoi se fonde cette derniére conclusion.

Canada

21. A l’origine, c’est la National Trust qui, en sa qualité de trustee
pour certaines émissions d’obligations de la Barcelona, a demandé l’aide
du Gouvernement canadien: elle a fait des représentations au Gouverne-
ment canadien lorsqu’elle a appris les événements survenus en Espagne
à la suite du jugement de faillite du 12 février 1948. Le conseil de la
National Trust a donné les indications suivantes à la Cour suprême de
l'Ontario:

«A Ja suite de ces représentations, le Gouvernement canadien a
effectué une démarche auprès du Gouvernement espagnol, par les
voies diplomatiques appropriées, au sujet de l’affaire ... 1» (Doc. du
receivership, vol. I, p.16. Un mémoire (ibid., vol. IV, p. 585) indique
que la Barcelona Traction s’est associée aux représentations de la
National Trust.)

22. La première note canadienne — comme la première note belge et
la deuxième note britannique — était datée du 27 mars 1948. (La note
belge sera citée par la suite dans A.M., vol IV, ann. 250.) Le Canada
émettait une protestation officielle, alléguant qu’il y avait eu déni de
justice à l'encontre de la Barcelona Traction, de l’Ebro et de la National
Trust pour absence de notification et défaut de compétence en vertu
des principes du droit international privé. Laissant de côté certaines des

1 Cette déclaration a été faite par le conseil de la National Trust le 9 juillet 1948
à propos de la requête de la National Trust demandant la nomination d’un receiver
et administrateur, requête à laquelle la Cour suprême a fait droit le 15 juillet 1948.

173
BARCELONA TRACTION (OP. IND. JESSUP) 173

notes canadiennes, on trouve, à la date du 21 juillet 1949, une longue note
de protestation faisant état d’une discrimination contre les intérêts
canadiens et à l'encontre d’«investissements étrangers en Espagne »,
l'accent étant mis sur l’Ebro, société canadienne.

23. En février 1950, une étroite collaboration s'était établie entre les
Gouvernements canadien et belge; ces deux gouvernements proposèrent
d'inviter le Gouvernement espagnol à accepter que soit constituée une
commission d’experts composée de représentants de l'Espagne, du Canada
et de la Belgique, qui aurait été chargée d’étudier certains aspects finan-
ciers de l’affaire de la Barcelona. Les Gouvernements de la Grande-
Bretagne et des Etats-Unis furent également consultés par le Canada
et il était prévu que ces gouvernements appuieraient la démarche envi-
sagée. Le Canada soumit aux trois autres gouvernements des projets
de la note destinée à l'Espagne. Pendant toute cette période, il ne cessa
pas de reconnaître l’importance des intérêts financiers des ressortissants
belges dans la Barcelona Traction. Un texte fut provisoirement approuvé,
aux termes duquel les Gouvernements du Royaume-Uni et des Etats-
Unis déciaraient «s’intéresse[r] à cette affaire car elle concerne la sécurité
des investissements étrangers en général». Le libellé de ce membre de
phrase avait été suggéré par les Etats-Unis. Avant que les quatre gouver-
nements puissent s’entendre sur la mise au point du texte définitif, le
Gouvernement espagnol, par une note du 16 mars 1950 adressée à
l'ambassade de Grande-Bretagne a Madrid, prit l'initiative de proposer
une commission analogue mais composée de représentants espagnols,
canadiens et britanniques, la Belgique étant laissée en dehors ?.

24. On peut se demander si la participation des Canadiens et des
Britanniques à la commission tripartite d'experts de 1950-1951 doit être
considérée comme un aspect de la protection diplomatique. Le 16 novem-
bre 1950, le receiver et administrateur a adressé au juge de l'Ontario un
mémoire l’informant que le ministère canadien des Affaires extérieures
lui avait demandé de déposer une somme de 20 000 dollars pour couvrir
le montant des honoraires et des frais de M. Norman, le membre canadien
de la commission. Le receiver et administrateur demandait l’autorisation
de verser ce montant en déclarant:

«Jestime que l'intervention du Gouvernement canadien dans
cette affaire est de la plus haute importance et que le maintien de
l'appui du Gouvernement canadien est indispensable si l’on veut
rétablir dans son intégrité le portefeuille détenu par la requérante
[la National Trust] et recouvrer les biens actuellement saisis en
Espagne. » (Doc. du receivership, vol. IV, p. 585.)

1 On trouvera les documents pertinents dans A.R., ann. 37 et 38. Le 24 février
1950, M. Heineman, la personnalité dirigeante de la Barcelona Traction, semblait
assuré que la note canadienne était sur le point d’être délivrée avec l’appui des trois
autres gouvernements; télégramme adressé par Heineman à Brosens à Buenos Aires,
le 24 février 1950 (O.C., nouv. doc. 1964, app. 8).

174
BARCELONA TRACTION (OP. IND. JESSUP) 174

Dans ses plaidoiries Espagne a soutenu, le 20 juin 1969, que le fait
que les membres canadien et britannique de la commission acceptérent
de signer un procès-verbal conjoint favorable à la thèse de l’Espagne,
selon laquelle les devises auraient été refusées à la Barcelona Traction
parce que la société n’avait pas fourni les renseignements exigés par les
autorités espagnoles, indique que le Gouvernement canadien avait acquis
la conviction que les réclamations de la Barcelona n’étaient pas fondées
(audience du 20 juin 1969). Or M. Glassco, le receiver et administrateur,
a fait savoir au tribunal de l'Ontario, dans son mémoire du 24 décembre
1951, qu’il avait assisté, au ministère des Affaires extérieures à Ottawa,
à une conférence à laquelle participaient des représentants de la National
Trust et de la Barcelona Traction. Ces derniers, a-t-il dit,

«ont été informés que les Gouvernements canadien et britannique
avaient signé le procés-verbal conjoint afin d’éviter que le Gouverne-
ment espagnol ne fasse une déclaration unilatérale formulée en des
termes beaucoup plus forts; que les passages du procès-verbal
conjoint relatifs aux devises avaient été mis au point d’un commun
accord en vue de permettre au Gouvernement espagnol de sauver
la face quant au refus de fournir des devises aux filiales de la défen-
deresse [la Barcelona Traction] dans le passé; et que les Gouverne-
ments canadien et britannique espéraient que le procès-verbal conjoint
créerait un climat propice permettant aux intéréts privés en cause
d’arriver à un règlement de leurs différends en attendant qu’un
modus operandi approprié pit être mis au point pour l’avenir avec
le Gouvernement espagnol » (ibid., vol. V, p. 756).

25. La note canadienne suivante, datée du 26 juillet 1951, montre que
le Canada continue à cette époque à s’intéresser à la question puisqu’il
s’élève contre l’émission de nouveaux certificats de titre par les sociétés
filiales, émission qui aurait pour effet « de priver de leur valeur les actions
précédemment émises ». J] est fait mention des obligataires de l’Ebro, de la
National Trust et de la Barcelona Traction. La note candienne du
28 septembre 1951 met l’accent à la fois sur l’Ebro et sur la Barcelona
Traction et déclare que le Canada «s’estime obligé de renouveler ... ses
représentations visant la protection des intérêts de ces sociétés ». Une
longue note du 22 décembre 1951 invoque les droits que possède le
Canada en vertu d’un traité entre le Royaume-Uni et Espagne concer-
nant le respect de la personnalité des sociétés et propose de soumettre
la question à l'arbitrage. Dans cette note, le Gouvernement canadien se
réserve «le droit de faire usage de toutes les voies de recours dont il peut
disposer en droit international, si la vente des biens a lieu le 4 janvier 1952,
étant donné qu’il est informé que cette vente constituerait un déni de
justice». La Barcelona Traction, l’Ebro, la Catalonian Land, l’Inter-
national Utilities et la National Trust, en tant que frustee des obligations,
sont toutes mentionnées dans la note (A.C.M., vol. VI, ann. 1, n° 28 1).

1 A la suite de certaines questions et observations de membres de Ja Cour, la

175
BARCELONA TRACTION (OP. IND. JESSUP) 175

26. Le 12 février 1952, l'ambassadeur de Belgique à Madrid a rapporté
une conversation qu’il avait eue avec le ministre espagnol des Affaires
étrangères, M. Artajo, au cours de laquelle ce dernier lui avait dit que
le consul d’Espagne à Ottawa avait discuté de l’affaire de la Barcelona
avec le secrétaire d’Etat canadien aux Affaires extérieures, lequel aurait
déclaré: «Les intérêts canadiens dans cette affaire sont si minimes que
celle-ci nous intéresse peu». Un tel point de vue cadre mal, semble-t-il,
avec la note canadienne du 21 avril 1952 qui a été produite par la Belgique
en tant que nouveau document en mai 1964. Dans cette note, le Gouverne-
ment canadien réitère son opinion concernant le traitement infligé aux
sociétés en Espagne, notamment à l’Ebro, invoque de nouveau le traité
de 1922 et réaffirme qu’il est prêt à recourir à l’arbitrage, mais il conclut
qu'aucun nouvel échange de notes ne permettra d’arriver à un règlement
et que le meilleur moyen de parvenir à une solution est peut-être de
procéder à des négociations privées. En envoyant copie de cette note à
l'ambassadeur de Belgique à Ottawa, le Gouvernement canadien lui a
fait observer qu’elle était beaucoup plus courte qu’un projet qui avait
été communiqué antérieurement au Gouvernement belge car il ne servait
a rien de répéter les arguments juridiques exposés précédemment.
(K. J. Burbridge au vicomte du Parc, 7 mai 1952.) Ce n’est que le 10 mai
1969 que M. Artajo, répondant à une demande de renseignements
formulée par l’agent de l’Espagne dans l’affaire de la Barcelona Traction,
a carrément nié l’exactitude de ce qu’avait rapporté l’ambassadeur de
Belgique. (Nouv. doc. espagnols, 16 mai 1969, vol. III, p. 181.) La raison
pour laquelle il a fallu tant de temps pour obtenir cette dénégation n’a
pas été expliquée.

27. Par la suite, le Canada n’a eu dans cette affaire qu’une activité
réduite. Le 15 février 1955, M. Arthur Dean, avocat américain de la
Sidro, a écrit à Wilmers, à Bruxelles, qu’il considérerait comme judicieux
que le Canada se joigne 4 une démarche a Madrid, encore qu’il doutat
de la possibilité de convaincre le Canada de l’existence dans cette affaire
d’un intérêt canadien suffisant, en dehors des droits du trustee canadien
pour les obligations. (O.C., nouv. doc., 1964, app. 13.) Le Canada avait,
à l’époque, établi sa propre ambassade à Madrid et il semble que le
secrétaire d’Etat canadien aux Affaires extérieures se soit rendu person-
nellement au ministère des Affaires étrangères à Madrid en 1954 pour
discuter de l’affaire de la Barcelona (A.C.M., vol. VI, p. 109). Le 21 mars
1955, le Gouvernement canadien a appuyé en ces termes la visite de
M. Dean: «[Le Canada] continue naturellement à attacher une grande
importance à l’affaire de la Barcelona Traction »(A.C.M., chap. El, ann. |,
doc. n° 30). Le 1° juillet 1955, M. Dean a écrit longuement à M. Pearson,
secrétaire d'Etat canadien aux Affaires extérieures pour lui rendre compte

Belgique a produit en 1964 et 1969 des documents supplémentaires: voir par exemple
nouveaux documents déposés les 5 et 7 mai 1964 et nouveaux documents, 1969,
n° 42-45.

176
BARCELONA TRACTION (OP. IND. JESSUP) 176

de sa visite à Madrid. Il exprimait l'espoir que M. Pope, l'ambassadeur
du Canada, recevrait pour instructions de s’associer à des représentations
énergiques auprès du ministre des Affaires étrangères Artajo. (Nouv. doc.
1964.) M. Pearson a répondu le 19 juillet que le Canada pensait que des
négociations privées offraient le meilleur espoir d’arriver à une solution.

« Le Gouvernement canadien n’a pas eu l’intention d'intervenir dans
cette affaire ni de faire des représentations au Gouvernement
espagnol quant aux mesures qu’il conviendrait de prendre en vue
d'arriver à un règlement. »

Les instructions demandées ne seraient donc pas envoyées à M. Pope.
{Ibid.) En 1957, la Belgique a fait savoir au Canada qu’elle avait l’inten-
tion de saisir la Cour internationale de Justice. Le haut fonctionnaire
canadien qui a répondu a simplement exprimé son appréciation de la
courtoisie avec laquelle il était tenu au courant. La Belgique a, de même,
avisé Ottawa de ses intentions en 1964 et 1965. (Nouv. doc. belges, n°° 42
et suiv.)

Enfin, le 23 juin 1969, l'ambassadeur de Belgique à Ottawa a transmis
d’autres questions émanant de membres de la Cour au secrétaire d’Etat
canadien aux Affaires extérieures, lequel a répondu le lendemain que la
correspondance échangée entre les Gouvernements canadien et espagnol
était dans les dossiers de la Cour et s’expliquait d’elle-méme.

«Tel qu’il l'avait suggéré dans sa communication du 21 avril 1952,
le Gouvernement du Canada était d’opinion qu’il y avait peu de
chances de régler cette dispute au moyen de représentations diplo-
matiques additionnelles. Le Gouvernement du Canada a donc agi
en conséquence. » (Nouv. doc., n° 44-45.)

On est fondé à conclure que la protection diplomatique de la Barcelona
Traction par le Canada a cessé en avril 1952.

Etats-Unis

28. Il semble que la première démarche diplomatique faite par le
Gouvernement des Etats-Unis au nom de la Barcelona Traction ait été
l'envoi d’une note, le 22 juillet 1949, par le chargé d’affaires des Etats-
Unis à Madrid à M. Artajo, ministre des Affaires étrangères, dans
laquelle il était dit:

«le Gouvernement des Etats-Unis apporte son appui et son accord
à la note du 21 juillet 1949 présentée à votre ministère par Pambas-
sade britannique au nom du Gouvernement canadien, note qui a
trait aux mesures dont a été et dont est présentement l’objet la
société canadienne Barcelona Traction, Light and Power Company,
Limited, société dans laquelle des ressortissants américains ont des
intérêts... .

Les mesures dont a été l’objet cette société, dans laquelle sont

177
BARCELONA TRACTION (OP. IND. JESSUP) 177

investis de si nombreux capitaux étrangers, ont eu des conséquences
néfastes dans les milieux bancaires et financiers à l'étranger.»
(A.E.P., 1960, vol. ITI, p. 247.)

On a déjà signalé la coopération qui s’était instaurée entre les Etats-
Unis et le Canada en février 1950, époque à laquelle les intérêts américains
avaient été présentés comme se rapportant à «la sécurité des investisse-
ments étrangers en général ».

En juin et en juillet 1951, l'ambassade des Etats-Unis a demandé qu’on
lui fasse parvenir un ou plusieurs exemplaires du rapport complet des
experts espagnols faisant partie de la commission tripartite internationale
et a exprimé « à nouveau le vif intérêt qu’elle porte aux questions soulevées
par l’affaire de la Barcelona Traction...» (ibid., p. 249 et 251). Il semble
que, pendant son séjour à Madrid en octobre 1954, le ministre du com-
merce des Etats-Unis avait mentionné 4 certains fonctionnaires du
Gouvernement espagnol la possibilité d’une intervention du Gouverne-
ment espagnol dans la procédure judiciaire; il lui fut répondu que cela
ne serait guère possible. (Nouv. doc. espagnols, 1969, vol. TE, p. 174.)

29. En 1955, M. John Lodge, ambassadeur des Etats-Unis à Madrid,
a prêté son assistance à M. Arthur Dean dans ses efforts en faveur de la
Sidro. Un mémorandum interne du ministère des Affaires étrangères
d’Espagne en date du 30 mars 1955 constate que M. Lodge a téléphoné
pour appuyer la requête par laquelle M. Dean sollicite une audience de
M. Artajo, ministre des Affaires étrangères.

«L’ambassadeur des Etats-Unis voulait souligner l'extraordinaire
intérêt (il a insisté pour qu’on l'indique ainsi) que le département
d'Etat accorde à une solution rapide et satisfaisante de cette affaire,
qui préoccupe toujours ledit département. Il se permet de soumettre
au ministre des Affaires étrangères la pertinence de rechercher la
solution au moyen de conversations directes entre les deux parties
intéressées. » (Loc. cit.)

L’entrevue a été accordée — la demande ayant été appuyée par l'ambassade
du Canada également — et M. Dean, en exprimant par écrit ses remercie-
ments à M. Artajo, a dit:

« L’incapacité où nous sommes d’arriver à un règlement approprié
de cette affaire est naturellement un sujet de grande préoccupation
pour la direction et les actionnaires de la Sofina — où les intérêts
américains sont maintenant substantiels...» (Nouv. doc. espagnols,
1969, vol. III, p. 178.)

Comme il a déjà été noté, M. Dean a informé de ses démarches
M. Lester Pearson, secrétaire d'Etat canadien aux Affaires extérieures.
30. Mais, malgré le ton chaleureux du message de M. Lodge au
ministère des Affaires étrangères d’Espagne, il est clair que l'intérêt des
Etats-Unis était de caractère général et que son appui n’allait pas jusqu’à
exercer une protection diplomatique en faveur de la société Barcelona

178
BARCELONA TRACTION (OP. IND. JESSUP) 178

Traction ou d’actionnaires nommément désignés de cette société, de la
Sidro ou de la Sofina. Dans un télégramme daté du 15 février 1955, avant
les visites à Madrid qui viennent d’être évoquées, M. Dean a fait savoir à
M. Wilmers, président de la Barcelona Traction, qui se trouvait alors
à Bruxelles, qu’il avait

«reçu requête de notre Département [le département d'Etat] exposant
qu’ils n'avaient jamais considéré société d’exploitation en question
[la Barcelona Traction] comme américaine et avaient traité cette
question non comme un cas de protection mais sur plan plus général
des principes concernant traitement et encouragement investisse-
ments internationaux et seraient heureux connaître montant pour
lequel capitaux US investis actuellement dans société ». (O.C., nouv.
doc., 1964, app. 13.) |

On ignore quels renseignements ont été donnés au département d’Etat
au sujet de l'importance de la participation des capitaux américains à
cette époque {. Il semble évident d’après le dossier que l’inscription d’ac-
tions de la Barcelona Traction au nom de nominees américains n’a pas
nécessité d’investissements de capitaux américains. Mais M. Dean
représentait apparemment à la fois la Sidro et la Sofina et, le 1°* février
1955, il a informé l'ambassadeur d’Espagne à Washington que la Sofina
était «le principal actionnaire ordinaire de la Barcelona Traction », et a
fait savoir au ministre des Affaires étrangères d’Espagne qu’il y avait
des «intérêts américains substantiels » dans la Sofina (la lettre adressée
à l'ambassadeur se trouve dans les nouveaux documents présentés par
l'Espagne le 16 mars 1964).

31. L'Espagne a fait allusion à Amitas, la société de l’Etat du Delaware
qui a financé le receivership de la National Trust, comme si elle avait
représenté des intérêts américains; mais il semble qu’en l’occurrence les
intérêts véritables étaient belges. Le receiver canadien, administrateur
de la National Trust, a emprunté à Amitas au moins 980 000 dollars en
lui remettant la contrepartie des certificats à 5 pour cent émis par ses soins.
En demandant à la cour de l'Ontario lautorisation d'emprunter la
première tranche de 100 000 dollars le 25 août 1949, le receiver et adminis-
trateur fait mention de cette

« American Intercontinental Trade & Service Company (Amitas) Inc.,
une société constituée dans Etat du Delaware qui serait associée ou
affiliée 4 une société belge détenant des obligations et la majorité des
actions émises »

par la Barcelona Traction (doc. du receivership, vol. IE, p. 273). Le
3 août, dans une lettre adressée à la Commission de contrôle des changes

1 Comme il a été indiqué ailleurs; les éléments de preuve présentés concernant
les certifications et le paiement des coupons ne paraissent pas convaincants, malgré
l'argumentation développée par un conseil de la Belgique le 8 juillet 1969, citant
A.M., vol. I, ann. 18 et 20, p. 133 et 142.

179
BARCELONA TRACTION (OP. IND. JESSUP) 179

du Canada au sujet de la transaction en dollars envisagée, il s’exprimait
en termes plus précis encore. Il affirmait en effet qu’Amitas est

«sous contrôle et, je crois, propriété exclusive du groupe d'intérêts
belges, généralement connu sous le nom de «Sofina », propriétaire
majoritaire du capital-actions de la société Barcelona et qui détient
aussi une part importante de son capital-obligations ».

Il explique que si son receivership est couronné de succès, il disposera en
abondance de dollars des Etats-Unis pour rembourser le prêt, mais:

«Pour mettre les choses au pire, si le portefeuille devait se révéler
invendable, Amitas serait tout bonnement incapable d’obtenir quoi
que ce soit sur les certificats du receiver, auxquels ne s’attache aucune
responsabilité personnelle.» (bid, p. 277. La dernière requête
adressée à la Cour par le receiver pour obtenir l’autorisation d’em-
prunter, dont on trouve trace dans les documents du receivership
soumis à la Cour par Espagne, date du 19 mars 1963; vol. VIE,
p. 1356.)

Ces témoignages renforcent l’assertion belge selon laquelle le receiver
était financé par la Sofina, mais cette dernière englobait évidemment des
intérêts américains. Dans ses nombreuses demandes, le receiver ne fait
mention ni des nominees, ni de l'accord de trust de la Sidro avec Securitas,
examiné plus loin dans la présente opinion.

32. Le 25 mai 1967, l'ambassade de Belgique à Washington a demandé
au département d’Etat si la première note des Etats-Unis, en date du
22 juillet 1949, concernant les intérêts américains dans la Barcelona
Traction se référait à des Américains intéressés à la société en tant que
propriétaires ou beneficial owners, ou si elle concernait également des
citoyens américains agissant comme trustees (ou mandataires) ou nominees
pour des tiers ne possédant pas la nationalité américaine. Dans sa
réponse du 5 juin 1967, le département d'Etat a déclaré que la note de
1949 avait été inspirée par des considérations de principe relatives au
traitement équitable des investissements étrangers, visant à préserver la
confiance des investisseurs étrangers en ce qui concerne la sécurité de
leurs investissements en Espagne. Les intérêts des citoyens américains
dont il est fait mention dans la note de 1949 ne concernent que ceux des
personnes jouissant, à l’égard de la société, de droits de propriété ou de
beneficial ownership. (Nouveaux documents belges déposés le 7 avril 1969,
doc. n° 5.)

Belgique

33. La première note belge concernant l’affaire de la Barcelona Trac-
tion est datée du 27 mars 1948 (A.M., vol. IV, ann. 250). Cette note
souligne l'importance des intérêts belges dans la Barcelona Traction,
précisant que la Sidro détient plus de 70 pour cent des actions de cette
société et que d’autres actionnaires belges individuels en possèdent

180
BARCELONA TRACTION (OP. IND. JESSUP) 180

suffisamment pour porter le total à 80 pour cent. De plus, l’Etat belge
possédait 50 000 actions de la Sidro reçues en paiement de l’impôt sur
le capital, et 40° à 45 pour cent des obligations First Mortgage de la
Barcelona Traction étaient également détenues par des Belges. Le Gou-
vernement belge constate, comme le Gouvernement britannique, qu’une
partie du personnel dirigeant des sociétés avait été licenciée, notamment
M. William Menschaert, ressortissant belge, président et unique repré-
sentant légal de l’Ebro en Espagne. La note donne un résumé de la
procédure judiciaire suivie en Espagne, qui est taxée d’irrégulière ou
illégale. Pour conclure, la note déclare qu’il y a eu une série de dénis de
justice, lesquels ne peuvent manquer de léser gravement les intérêts belges
légitimes dans les sociétés en question. La réponse espagnole indique
comme d’habitude que le gouvernement ne peut s’immiscer dans les
affaires des tribunaux.

La note belge suivante, datée du 22 juillet 1949, traitait du refus d’allo-
cation de devises, passait en revue les étapes suivantes de Ia procédure
judiciaire espagnole et répétait que le déni de justice continuait de léser
de très importants intérêts belges (ann. 252). L'Espagne a répondu le
26 septembre 1949 en opposant une fin de non-recevoir motivée, mais
sans contester le droit de la Belgique à intervenir en faveur des intérêts
belges (ann. 253).

34. Comme il a déjà été indiqué, en février 1950 la Belgique collaborait
avec le Canada pour mettre au point le projet concernant la constitution
d’une commission d’experts tripartite. Lorsque cette démarche eut échoué
par suite de la proposition espagnole, la Belgique’ protesta vigoureuse-
ment contre le fait qu’elle n’était pas admise à faire partie de la commis-
sion d'experts. La protestation suivante que la Belgique a élevée par la
voie diplomatique date du 13 juillet 1951 (ann. 254). La Belgique y souli-
gnait les répercussions des mesures prises en Espagne pour les investis-
seurs belges. Elle disait qu’il y avait lieu, en équité, de tenir compte de
la participation de la Barcelona dans l’Ebro et de celle de la Sidro dans
la Barcelona; les intérêts des investisseurs belges dans Ia Sidro étaient de
40 4 45 pour cent sans compter la participation de la Sofina, qui était de
35 pour cent. Aprés divers pourparlers, la note belge du 7 novembre 1951
soulignait de nouveau que le Gouvernement belge se préoccupait de la
protection d'intérêts belges très importants; à cette note était joint un
mémorandum sur la procédure judiciaire espagnole (ann. 256).

35. La réponse espagnole du 14 novembre 1951 insiste sur le fait qu’une
intervention diplomatique dans l’affaire de la Barcelona Traction était
du ressort exclusif des Gouvernements canadien et britannique, dont les
représentants avaient été invités à faire partie de la commission d’experts
pour examiner la question du refus de devises (ann. 257). La Belgique a
répondu le 6 décembre en examinant le fond de la question et en soutenant
que l'importance des intérêts belges dans le capital de la Barcelona
Traction donnait à la Belgique le droit d’être représentée à la commission
d'experts. A la même date, la Belgique a proposé un recours à l’arbitrage

181
BARCELONA TRACTION (OP. IND. JESSUP) 181

conformément au traité du 19 juillet 1927; cet arbitrage aurait dû porter
sur le préjudice causé aux intérêts belges par la faillite de la Barcelona
(ann. 258). Dans sa réponse du 22 décembre 1951, l'Espagne a soutenu
que la Belgique ne s'était pas conformée aux dispositions du traité de
1927 puisqu'elle n’avait pas présenté formellement de réclamation,
n’avait pas apporté la preuve de la nationalité belge des actionnaires de
la société canadienne et n’avait pas montré que des intérêts belges eussent
subi un préjudice à raison d’un acte illicite imputable à l'Espagne (ann.
259). La Belgique a réfuté ces arguments dans sa réponse du 31 décembre
1951 et l'Espagne a répondu le 3 janvier 1952 (ann. 260 et 261). A ce
stade la question du droit d’intervention de la Belgique au sujet d’une
société canadienne a été posée très clairement.

36. La note du 21 mars 1955, par laquelle la Belgique se référait à la
possibilité de régler l’affaire par des négociations privées alors en cours
et mentionnait la visite de M. Dean, n’est pas annexée au mémoire belge,
mais figure dans les annexes aux exceptions préliminaires de 1963
(ann. 66, doc. n° 2). Ensuite, le 31 décembre 1956, la Belgique a envoyé
une longue note résumant toute l’affaire (A.M., vol. IV, ann. 262).
Une nouvelle note de la Belgique en date du 16 mai 1957 fait état de cer-
tains entretiens personnels de l’ambassadeur de Belgique à Madrid et
envisage la possibilité d’un règlement judiciaire (ann. 263). La note
espagnole du 10 juin 1957 et la note belge du 8 juillet traitent longuement
de la question de savoir si la Belgique a le droit d’intervenir dans cette
affaire (ann. 264 et 265). Cette dernière note insiste sur le fait que l'Etat
belge détient 50 000 actions et rappelle Pimportance des intérêts de la
Sidro. Hl ne semble pas nécessaire de passer en revue la correspondance
ultérieure qui concerne la requête présentée à la Cour, le désistement et
la nouvelle requête de 1962.

37. Il est difficile d'expliquer l’apparente hésitation du Gouvernement
demandeur à soumettre tout ce dossier à la Cour sous une forme ordon-
née et cohérente, surtout si l’on considère sa récente initiative, rappelée
précédemment, en vue d’obtenir des renseignements du Gouvernement
des Etats-Unis. Mais on peut en conclure que, bien qu’en 1948 le Gouver-
nement canadien, comme les trois autres gouvernements en cause, se soit
inquiété de la procédure judiciaire ouverte contre la Barcelona en Espagne,
le Canada s’intéressait principalement aux titres dont la National Trust
était le trustee et que, lorsque les obligations eurent été remboursées
après la vente de l’actif en Espagne, l’intérêt du Canada s’est atténué.
C'est la conclusion à laquelle le conseil de la Belgique a abouti en 1964.
(Procédure orale, 13 mai 1964.) Il ne faut pas oublier que les titres qui
garantissaient les\bligations Prior Lien et First Mortgage de la Barcelona
Traction et qui étaient détenus par la National Trust en tant que trustee
comprenaient des obligations et des actions de l’Ebro et de la Catalonian
Land Co. Ltd., ainsi que d’autres filiales. En ce qui concerne l’Ebro par
exemple il y avait des obligations d’une valeur nominale voisine de 11 mil-
lions de livres sterling et environ 300 000 actions. (Dans un autre ordre

182
BARCELONA TRACTION (OP. IND. JESSUP) 182

d'idées, il est intéressant de noter qu’un grand nombre d’actions étaient
accompagnées de procurations en blanc jointes aux certificats. Voir doc.
du receivership, vol. I, p. 54.) Toutefois le Canada n’attachait apparem-
ment grand intérêt ni à la participation canadienne dans la Barcelona
Traction, qui n'était pas très importante, ni à la société elle-même qui
(tout au moins après le paiement des obligations) n’était liée au Canada
que par le «statut de complaisance » et la procédure du receivership +.
Cette dernière n’était pas de nature à inciter le Gouvernement canadien
à entreprendre une action diplomatique bien que, sous la surveillance
de la cour de l'Ontario, le receiver et administrateur se soit activement
efforcé de favoriser un règlement par la voie de négociations entre les
intérêts privés en cause. (Voir doc. du receivership, vol. V, p. 774.) Je ne
pense pas que l’on puisse raisonnablement considérer le Canada comme
rivalisant avec la Belgique pour assurer la protection diplomatique des
intérêts groupés autour de la Barcelona Traction.

Les intérêts des Etats-Unis et de la Grande-Bretagne étaient ceux des
gouvernements de deux Etats où se trouvent de grandes places financières,
New York et Londres. Aucun de ces gouvernements n’a présenté de
réclamations pour le compte de personnes déterminées, physiques ou
morales. Ils ont l’un et l’autre un intérêt général à voir prospérer les
«milieux internationaux de la banque et des investissements », qui ont
des liens étroits avec leur économie nationale.

Contre l'Espagne, la Belgique demeure le seul demandeur identifiable
comme tel en ce qui concerne la faillite de la société Barcelona Traction.

Si, en droit international, un Etat n’est pas habilité à exercer la pro-
tection diplomatique d’importants intérêts de ses ressortissants en tant
qu’actionnaires de sociétés dans des circonstances semblables à celles
de l’espèce, aucun des intérêts se présentant sous forme d’actions dans
l’entreprise de la Barcelona Traction n’aurait alors droit à la protection
diplomatique. Je ne pense pas que le droit international exige que l’on
aboutisse à une telle conclusion.

*
* *

38. Il ne fait pas de doute qu’en droit international un Etat dispose
en général du droit d’accorder sa protection diplomatique 4 une société
possédant sa nationalité ou, plus exactement, son caractére national.
Cette proposition souléve deux questions:

1) Quels sont les critéres permettant de déterminer le caractére national
dune société?

2) A supposer que les critéres pertinents soient satisfaits, ce caractére

1 L’argument de l’un des conseils de la Belgique, le 30 juin 1969, concernant la
«violation de la souveraineté canadienne» et l’ingérence dans les fonctions du
receiver en tant qu’«organe public» ne semble pas refléter la véritable façon de
penser du Gouvernement canadien. (Audience du 30 juin 1969.)

183
BARCELONA TRACTION (OP. IND. JESSUP) 183

national, manifesté par le «lien» entre la société et l'Etat, doit-il être
«effectif » (voir l’affaire Nottebohm, où la Cour a décidé que l’affirmation
d’un certain lien de nationalité ne suffit pas toujours a habiliter un Etat
à accorder sa protection diplomatique à une personne physique)?

39. Il existe deux critères usuels de la «nationalité» d’une société.
Le lieu où la société est constituée est le critère généralement retenu par
les systèmes juridiques de common law, tandis que le siège social est plus
généralement accepté dans les systèmes de droit civil. (Voir Kronstein,
«The Nationality of International Enterprises», 52 Columbia Law
Review, 1952, p. 983.) Il ne manque pas d’auteurs fort respectables pour
dire que ces deux critères doivent être simultanément satisfaits 1.

On ne saurait parler d’une règle unique valable à toutes fins. Les critères
utilisés en droit international privé ont leur caractère propre, comme l’a
bien montré Caflisch dans «La nationalité des sociétés commerciales en
droit international privé», Annuaire suisse de droit international, 1967,
volume XXIV, page 119.

Les traités de commerce et les conventions de réclamations contiennent
souvent leur propre définition des sociétés qui seront considérées comme
ayant la nationalité d’un Etat aux fins du traité ou de la convention.
(Cf. Walker, «Provisions on Companies in United States Commercial
Treaties », 50 American Journal of International Law, 1956, p. 373;
Wilson, United States Commercial Treaties and International Law, 1960;
et, pour une analyse plus complète, Ginther, « Nationality of Corpora-
tions », Osterreichische Zeitschrift für Offentliches Recht, vol. XVI, 1966,
p. 31-59.) Les critères ainsi utilisés peuvent être tout à fait différents —
même dans la pratique d’un même Etat — des critères appliqués à d’autres
fins. Par exemple, le critère du «contrôle » a été largement employé pour
déterminer le caractère ennemi de biens en temps de guerre, mais il n’est
pas reçu en droit international comme critère général de la nationalité
d’une société 2. D’autre part, le contrôle peut constituer le lien de rattache-
ment essentiel qui, joint à la nationalité, confère à l’Etat le droit d’accor-
der une protection diplomatique à la société. Il est bien connu que la loi
de certains Etats offre des conditions favorables aux sociétés qui s’y cons-
tituent, notamment en matière de fiscalité. Le Canada en est un exemple,
le Liechtenstein en ést un autre. Aux Etats-Unis, de nombreuses sociétés
trouvent des avantages, pour diverses raisons, à se constituer dans le
Delaware ou le New Jersey *. Les statuts obtenus pour de pareils motifs
peuvent être qualifiés de «statuts de complaisance».

40. L'arrêt rendu par la Cour en 1955 dans l'affaire Nottebohm,

1 On trouvera un abondant exposé de Ja doctrine dans l’excellente étude de
Ginther, op. cit., infra.

2 Voir les observations de la Cour permanente de Justice internationale sur le
critère du contrôle dans l’affaire relative à Certains intérêts allemands en Haute-
Silésie polonaise, fond, arrêt n° 7, 1926, C.P.I.J. série A n° 7, p. 70.

3 CF. Cahill, « Jurisdiction over Foreign Corporations and Individuals who Carry
on Business within the Territory », 30 Harvard Law Review, 1917, p. 676.

184
BARCELONA TRACTION (OP. IND. JESSUP) 184

deuxième phase (C.I.J. Recueil 1955, p. 4), a été abondamment discuté
dans les ouvrages de droit international parus depuis, notamment en ce
qui concerne ce qu’on a appelé «la théorie du rattachement», qui per-
mettrait de vérifier le caractère effectif de la nationalité 1.

Il a été affirmé que cette doctrine est applicable également au cas des
navires battant «pavillon de complaisance » et à celui de la protection
diplomatique des sociétés. J'ai personnellement soutenu cette opinion ?,

41. En l'espèce, l'argumentation des Parties n’a pas porté sur le point
de savoir si le principe du rattachement s’appliquait à la société Barcelona
Traction, mais elles étaient certainement conscientes du problème. Du
côté espagnol, on a dit que

«le Gouvernement espagnol n’a jamais contesté le caractère effectif
de la nationalité canadienne de la Barcelona Traction, à cause de la
présence d’un ensemble d'éléments qui constituent une preuve
suffisante de l’existence d’un lien réel de la société avec la vie écono-
mique canadienne». (E.P., 1963, p. 190.)

Le conseil de la Partie belge a allégué le 4 juillet 1969 que, «si le Gouver-
nement canadien avait été en mesure de prendre fait et cause pour la
Barcelona Traction, son action aurait pu être contestée vu l’insuffisance
d’un véritable intérêt canadien ». Le conseil de l'Espagne a répondu à
cette observation précise le 21 juillet.

42. Je souscris entièrement à l’idée que les décisions de la Cour inter-
nationale de Justice ne devraient pas être fondées sur une règle ni sur
un principe juridique qui n’aurait pas été visé par les Parties ? — et je
crois même que la seule critique valable que l’on puisse adresser à l’arrêt
Nottebohm est de n’en avoir pas tenu compte. Toutefois, les deux Parties
ayant montré qu’elles étaient parfaitement conscientes de ce que le prin-
cipe du «rattachement » pouvait être appliqué pour déterminer le caractère
national de la Barcelona Traction, ce n’est pas parce qu’elles se sont abste-
nues de développer leurs arguments sur la base de principes juridiques,
plutôt que de faits, qu’il serait interdit à la Cour de traiter du principe.

1 La très grande diversité des commentaires défavorables qui ont été formulés
ressort du texte et des citations de Grossen, « Nationalité et protection diploma-
tique », Jus et Lex, Festgabe zum 70, Geburtstag von Max Gutzwiller, 1959, p. 489.
Brownlie fait une analyse approfondie dans Principles of Public International Law,
1966, p. 323 et suiv. D’une façon générale, il se prononce en faveur de l’arrét de la
Cour.

2 Jessup, « The United Nations Conference on the Law of the Sea » 59 Columbia
Law Review, 1959, p. 234, 256. Meyers, dans The Nationality of Ships, 1967, examine
à fond la question des pavillons de complaisance, tandis que l’application de la
règle aux sociétés est traitée par Harris, dans « The Protection of Companies in
International Law in the Light of the Nottebohm Case », 18 International and Com-
parative Law Quarterly, avril 1969, p. 275.

3 Cette thèse a été admirablement exposée par Carsten Smith, dans The Relation
Between Proceedings and Premises, a Study in International Law (1962).

185
BARCELONA TRACTION (OP. IND. JESSUP) 185

Bien sûr, la question de savoir si le principe du rattachement s’applique
ou non aux personnes morales constitue un problème de droit inter-
national et un cas de jura novit curia. La plaidoirie du conseil belge pré-
citée appelle implicitement la conclusion que le principe du rattachement
s’applique effectivement aux personnes morales.

En vérité, puisque l'Espagne a admis que le Canada avait le droit d’ac-
corder une protection diplomatique à la Barcelona Traction, on pourrait
soutenir que l’Espagne ne peut plus lui dénier ce droit, en vertu de l’estop-
pel, encore que les éléments d’un véritable estoppel fassent défaut et que,
à supposer qu’on puisse l’invoquer, c’est au Canada et non à la Belgique
qu’il appartiendrait de le faire. Outre qu'à mon avis la jurisprudence de la
Cour a tendance à s’appuyer excessivement sur la notion d’estoppel ou de
forclusion, la question qui se pose ici est en premier lieu de savoir si la
Cour peut conclure à l’existence d’une règle de droit. Dans son arrêt, la
Cour n’admet pas l’application aux personnes morales de la théorie du
rattachement. Comme je suis arrivé à la conclusion que l’existence d’un
lien de rattachement entre une société dotée d’un «statut de complai-
sance » et l'Etat lui ayant accordé ce statut constitue la clé du problème
de la protection diplomatique des intérêts de sociétés multinationales,
je ne puis esquiver les problèmes qui se posent sur le plan du droit et des
faits en invoquant par exemple l’application de la doctrine de l’estoppel
en l'espèce.

43. On a également soutenu que la Cour ne devrait pas se prononcer
sur l’existence du lien de rattachement nécessaire entre le Canada et la
Barcelona Traction sans entendre les arguments du Canada. Celui-ci
aurait pu demander à intervenir dans l’instance en vertu de l’article 62
du Statut, mais il ne l’a pas fait. On a dit qu’une fois l’arrêt rendu en la
présente affaire, qui oppose la Belgique à l'Espagne, le Canada pourrait
trouver une base juridictionnelle lui permettant d’intenter une action
contre l'Espagne. L’on sait qu’il n’existe à présent aucune base juridiction-
nelle de cet ordre. Il paraît tout à fait illusoire de supposer que l'Espagne
puisse s’entendre maintenant avec le Canada pour élaborer un compromis
saisissant la Cour d’une réclamation canadienne pour le compte de la
Barcelona Traction, ce qui exposerait une nouvelle fois l’Espagne au
risque de devoir verser quelque 200 millions de dollars à titre d’indemnité.
Mais, si la Cour était valablement saisie d’une requête canadienne, elle
devrait tenir compte de ce que, selon l’article 59 du Statut, «la décision
de la Cour n’est obligatoire que pour les parties en litige et dans le cas
qui a été décidé ». Si, dans son arrêt relatif à la présente affaire Belgique c.
Espagne, la Cour avait pris parti pour l’application du principe de rat-
tachement aux personnes morales, le Canada aurait été en droit de con-
tester cette conclusion dans une affaire hypothétique Canada c. Espagne,
ou encore il aurait pu faire valoir que Espagne a admis que le Canada
était habilité à protéger la société.

186
BARCELONA TRACTION (OP. IND. JESSUP) 186

La notion de «rattachement »

44. Une idée assez répandue, semble-t-il, est que la nation de «rat-
tachement», employée à propos de [a nationalité des réclamations,
trouve son origine dans l'arrêt rendu par la Cour internationale de Justice
en l'affaire Nottebohm. Je conteste qu’en l’occurrence la Cour ait créé une
nouvelle règle de droit. En fait, le principe sous-jacent était déjà bien
établi, à propos des réclamations diplomatiques présentées au nom de
sociétés. Rechercher le lien existant entre une société et un Etat, ce n’est
pas autre chose que la pratique — désormais familière — de la « levée du
voile ». Voir par exemple Cohn et Simitis : « Lifting the Veil » in the Com-
pany Laws of the European Continent», 12 International and Compara-
tive Law Quarterly (1963), page 189; Drachsler, dans Report of the
Section of International and Comparative Law de l American Bar Associa-
tion, juillet 1964, page 29. La pratique d’Etats comme les Etats-Unis et
la Suisse avait déjà conféré un certain poids à l’idée qu’une société n’est
pas protégée pour la seule raison qu’elle a été constituée sur le territoire
de l’Etat — autrement dit qu’elle a la nationalité de l’État; un autre lien
de rattachement est nécessaire, que l’on a habituellement cherché dans
la propriété des actions. L’abstention de ces Etats, en quelque sorte
contraire à leur intérêt, a ici un caractère particulièrement probant 1.

Trois ans après l'arrêt Nottebohm, la Commission de conciliation italo-
américaine, présidée par le regretté professeur Sauser-Hall, a déclaré
dans l'affaire Flegenheimer:

« Le droit de remise en question du juge international, l’autorisant
à déterminer si, malgré le certificat de nationalité ou les lettres de
naturalisation présentés, le droit de citoyenneté a été régulièrement
acquis, est conforme à la règle très générale de l’effectivité qui domine
entièrement le droit en matière de nationalité et permet au juge de
s'acquitter de ses fonctions et de surmonter les inconvénients cités. »
(Les italiques sont de nous.) (53 American Journal of International
Law, 1959, p. 944.)

Que la notion de rattachement représente un principe général de droit
et pas seulement une règle spécialement conçue pour trancher une affaire
isolée est également démontré par le fait qu’on y a recours pour déterminer
la nationalité des navires battant «pavillon de complaisance ». Dans le
domaine maritime, ces situations sont comparables à celle que nous
venons d'examiner à propos des sociétés, puisqu'elles supposent la déci-
sion collective (sociale) d’immatriculer le navire sous le pavillon d’Etats
dont la législation fiscale et la législation du travail entre autres offrent
des avantages spéciaux.

45. L'arrêt Nottebohm, deuxième phase, a été rendu le 6 avril 1955.
À l’époque, la Commission du droit international, qui élaborait alors ses
projets sur le droit de la mer, n’avait pas encore mis au point la notion

 

1 La pratique des Etats est notée infra, par. 60 et suiv.

187
BARCELONA TRACTION (OP. IND. JESSUP) 187

du «lien substantiel» comme condition de la reconnaissance de la na-
tionalité d’un navire. Mais la théorie du lien de rattachement a donné
lieu ensuite à des débats animés au sein de la commission, et la conférence
de Genève de 1958 sur le droit de la mer l’a soumise à un examen appro-
fondi. L’article 5 de la convention sur la haute mer, tel qu’il a été adopté,
se lit ainsi:

« Chaque Etat fixe les conditions auxquelles il accorde sa nationa-
lité aux navires ainsi que les conditions d’immatriculation et du
droit de battre son pavillon. Les navires possèdent la nationalité
de l'Etat dont ils sont autorisés à battre pavillon. J/ doit exister un
lien substantiel entre [Etat et le navire; l'Etat doit notamment
exercer effectivement sa juridiction et son contréle, dans les domaines
technique, administratif et social, sur les navires battant son pavil-
lon. » (Les italiques sont de nous.)

46. Lorsque, en 1959, les gouvernements ont soumis à la Cour inter-
nationale de Justice leurs vues sur l’affaire de la Composition du Comité
de la sécurité maritime de I Organisation intergouvernementale consultative
de la navigation maritime, l'influence de la notion de rattachement a été
manifeste. (Meyers, The Nationality of Ships, 1967, p. 227 et suiv.)
Quand la Cour a rendu son avis consultatif en 1960, elle s’est très claire-
ment contentée de traiter une question particuliére d’interprétation des
traités et s’est refusée à examiner le droit coutumier général sur le «lien
substantiel ». (C.I.J. Recueil 1960, p. 171.) La Cour a fait allusion en
passant à l’article 5 de la convention «non ratifiée de Genève de 1958 sur
la haute mer » (les italiques sont de nous). Dans son opinion dissidente,
M. Moreno Quintana a déclaré que la disposition de l’article 5,

«par laquelle le droit international crée une obligation à la charge
du droit national, constitue aujourd’hui l’opinio juris gentium en la
matière ». (Jbid., p. 178.)

L'affaire Nottebohm n’a pas été beaucoup discutée à propos du droit
de la mer, à la Commission du droit international, mais M. Garcia Ama-
dor, rapporteur spécial de la commission pour la question de la responsa-
bilité des Etats a indiqué, dans son sixième rapport, qu’il avait ajouté un
paragraphe à son projet antérieur « pour y mentionner la doctrine élaborée
par la Cour internationale de Justice dans l’affaire Nottebohm ». (Annuaire
de la Commission du droit international, 1961, vol. II, p. 55; voir Particle 23
du projet revisé, p. 51.) Bien que la notion de «rattachement » ait été
abondamment débattue à la conférence de Genève, l’affaire Nottebohm
n’a été évoquée que par un petit nombre de gouvernements ou de délégués
(Meyers, op. cit., p. 269 et suiv.). Quatre Etats — les Pays-Bas, la Norvège,
le Libéria et le Royaume-Uni — ont fait allusion, dans leurs exposés écrits
relatifs à POMCI, à ce qu'avait dit la Cour dans l'arrêt Nottebohm,
deuxième phase, au sujet des «actes unilatéraux» des Etats. (C.IJ.
Mémoires, p. 357-359; 365-366; 374; 404-405.) Le point important est

188
BARCELONA TRACTION (OP. IND. JESSUP) 188

l'acceptation de plus en plus étendue de la règle suivant laquelle, si un
Etat désire que d’autres Etats reconnaissent ses «actes unilatéraux » et
leur donnent effet, ces actes doivent être conformes aux principes et aux
règles du droit international. Si un Etat confère sa nationalité à une
personne qui ne lui est rattachée par aucun lien effectif, un autre Etat
n’a pas forcément à reconnaître à ladite personne la qualité de ressortis-
sante du premier. La nationalité accordée dans ces conditions a été
appelée «nationalité de complaisance » +. Si un Etat entend conférer sa
nationalité à des navires en les autorisant à battre son pavillon, sans veiller
à ce qu'ils satisfassent à des conditions comme celles de gestion, de pro-
priété, de juridiction et de contrôle, les autres Etats ne sont pas tenus de
reconnaître la nationalité ainsi attribuée aux navires *. Les principes et
la logique — corroborés par la pratique des Etats — veulent qu’une
règle comparable s'applique aux sociétés. Un Etat peut, en accordant sa
protection diplomatique à une société, affirmer que cette société possède
sa «nationalité » parce qu’il la lui a conférée au moment où elle s’est cons-
tituée. Mais si en fait il n’y a pas de «lien de rattachement effectif » entre
la société et l'Etat en question, l’Etat auquel des représentations diploma-
tiques sont faites peut, pour cette raison même, les repousser. On établit
peut-être ici une certaine analogie avec la situation des apatrides, mais
l’apatride n’a rien sur quoi s’appuyer et ne peut pas être protégé tant que
les règles juridiques concernant les droits de l’homme — à présent très
imparfaites — ne se seront pas pleinement développées 7. En revanche,
la société théoriquement rattachée à l'Etat où elle s’est constituée, mais
dont les actions sont toutes entre les mains de nationaux d’un autre Etat,
d’où la gestion effective et le contrôle sont exercés, a derrière elle des
actionnaires qui représentent les intérêts réels. Aucune règle de droit,
aucun principe, n'empêche le deuxième Etat d’accorder sa protection
diplomatique à ces intérêts.

47. Il est vrai qu’à propos de la Composition du Comité de la sécurité

1 Uebersee Finanz-Korporation A.G., Liestal, Switzerland, Plaintiff, Fritz von Opel,
Intervener-Plaintiff c. Herbert Brownell, Jr., Attorney General, et al., 133 F. Supp.
615, 619 (1955), aff’d. 244 F. 2d 789 (1957). Cette affaire, tranchée par le tribunal
fédéral du district de Columbia, l’année où la Cour internationale de Justice a rendu
sa décision dans l’affaire Nottebohm, posait également le problème de la validité de la
naturalisation d’un Allemand au Liechtenstein pendant la deuxième guerre mondiale.
Il s’agissait en particulier de savoir si la partie intervenante était un actionnaire
innocent d’une société placée sous séquestre par l’Alien Property Custodian comme
bien ennemi. Le tribunal américain n’a pas fait référence à l’affaire Nottebohm.

2 Tl existe cependant des situations dans lesquelles les tribunaux nationaux croient
encore devoir reconnaître le «droit du pavillon»; voir McCulloch c. Sociedad
Nacional de Marineros de Honduras, 83 S. Ct. (U.S.) 671 (1963).

3 Et l’on peut se demander si le mot «homme» dans «les droits de l’homme»
peut s’appliquer à une société!

La décision prise par la Cour dans l'affaire Nottebohm, deuxième phase, a été
critiquée comme créant une nouvelle catégorie d’apatrides; voir Bindschedler-
Robert, « La protection diplomatique des sociétés et des actionnaires », Revue de la
Société des juristes bernois, 1964, vol. 100, p. 141.

189
BARCELONA TRACTION (OP. IND. JESSUP) 189

maritime de l'Organisation intergouvernementale consultative de la navi-
gation maritime, la Cour, interprétant une disposition conventionnelle
et tenant compte des travaux préparatoires, a estimé

«improbable que l’on ait envisagé (lors de la rédaction de la
convention portant création de l'OMCI) que le critère dût être la
nationalité des actionnaires ou de telles autres personnes ayant
réellement la propriété de tout navire de commerce; il s’agit la de
faits difficiles à cataloguer, à vérifier et à mesurer. Faire inter-
venir la question du nom.et de la nationalité des propriétaires ou
des actionnaires des compagnies de navigation ... «introduirait
un critère inutilement compliqué » .… Au contraire, le critère du
tonnage immatriculé est pratique, certain et facilement applicable. »
(C.I.JT. Recueil 1960, p. 169.)

Il ne serait pas prudent d’extraire certains de ces termes de leur con-
texte, celui d’un exposé de raisons convaincantes concernant la ques-
tion particulière dont la Cour était saisie, pour appuyer l’argument selon
lequel il n'est pas commode de vérifier l’existence de participations
prépondérantes, majoritaires ou substantielles dans des sociétés par ac-
tions. On verra en particulier que, dans certains cas au moins, le droit
international n’exclut pas la protection des actionnaires parce qu’il est
difficile de les identifier — puisque par exemple il autorise la protection
des actionnaires étrangers d’une société victime d’actes illicites et des-
tructeurs commis par l'Etat où elle s’est constituée. On ne peut pas non
plus écarter la règle qui permet de protéger les actionnaires dans cer-
taines circonstances pour la raison que les dirigeants de la société peu-
vent parfois trouver des inconvénients à révéler ce qu’il en est exactement,
en dernier ressort, de la propriété des actions.

48. L’une des raisons de la règle de la continuité de la nationalité
des réclamations est qu’il convient d’éviter que des ressortissants d’un
petit Etat ne transfèrent leurs droits à réparation aux nationaux d’un
Etat puissant. Si un Etat puissant cherchait à attirer des sociétés pour
qu’elles se constituent selon ses lois, de manière à pouvoir les présenter
comme ses ressortissantes, même si elles ne lui étaient rattachées en
aucune autre manière, la Cour ne devrait pas «se considérer comme
liée par l’acte unilatéral» de cet Etat. La même conclusion s’impose
quand des Etats moins puissants favorisent la création de sociétés ou
Pimmatriculation d’un navire en offrant un «statut de complaisance »
ou un «pavillon de complaisance ».

On a souligné que le Canada est l’un des Etats qui attirent les sociétés
par une législation fiscale favorable, etc. L’un des conseils de l'Espagne
a relevé que M. Pearson, «le promoteur et le premier président de la
Barcelona Traction», a constitué à Toronto une société appelée la
San Antonio Land Company la même année — 1911 — que celle où la
Barcelona Traction s’est créée. Le fait que certaines des personnalités
des deux sociétés, ainsi que leurs représentants à Londres, étaient les

190
BARCELONA TRACTION (OP. IND. JESSUP) 190

mêmes, a été souligné. La Land Company exerçait son activité au Texas.
Le conseil a cité le rapport du Special Master du tribunal fédéral de
district de New York ?:

«Il est parfaitement évident que la seule raison d’étre du bureau
de Toronto, du conseil d’administration, etc., était d’assurer l’exis-
tence statutaire de la société en vertu de la législation du Dominion
du Canada. Le contrôle effectif des affaires de la société se trouvait
évidemment ailleurs qu'à Toronto et suivait les pérégrinations de
son inspirateur, M. Pearson.” » (Audience du 27 mai 1969.)

49. Les faits rapportés montrent que le conseil de l'Espagne était
fondé à affirmer que la situation de la Barcelona Traction pouvait être
mise en parallèle. D’un bout à l’autre, on s’aperçoit que les décisions
importantes et les plans essentiels étaient élaborés par des gens comme
Heineman, Wilmers, Speciael, Hubbard et Lawton, dont les ins-
tructions étaient transmises de Grande-Bretagne, des Etats-Unis, de
Belgique et d’Espagne même, mais rarement, voire jamais, du Canada.
Les assemblées générales d’actionnaires, tenues à Toronto, semblent
avoir été de pure forme. Il est vrai qu’en 1948, un «receiver et administra-
teur» de la Barcelona Traction a été nommé au Canada et qu'il s’est
acquitté de ses fonctions à Toronto, mais puisque les sociétés exploi-
tantes, en Espagne, étaient alors sous le contrôle des organes de la
faillite, le receiver et administrateur ne pouvait que s’efforcer d'encourager
un règlement; il n’avait pas le pouvoir de procéder à un règlement.

Le 27 juin 1969 dans la plaidoirie où il réfutait certaines des thèses
espagnoles au sujet de l’affaire de la San Antonio Land Co., le conseil de -
la Belgique a extrait d’une décision rendue par M. Roxburgh, juge a
la Haute Cour de justice d’Angleterre, le passage suivant, qui tend trés
nettement à confirmer que la direction de la Barcelona Traction n’avait
pas son centre a Toronto:

«La Barcelona Traction était une société de portefeuille et non pas
une société d’exploitation. La monnaie dans laquelle elle opérait
essentiellement était la livre sterling. Elle empruntait aussi des pese-
tas, mais ne s’intéressait guère aux dollars canadiens. C’était Lon-
dres qui était son centre financier ... Il n’y avait enfin au Canada,
pour autant que je sache, ou plutôt pour autant que j’aie entendu
dire, qu’un siège dont l’importance ne nous a pas été révélée, pos-
sédant un personnel dont l'effectif n’a pas été porté à notre connais-
sance, et les registres des actionnaires. »

1 La nature du litige est sans rapport avec le point en discussion.
2 La réponse du conseil de la Belgique, dans laquelle celui-ci relevait à juste titre

certaines erreurs dans l’analyse espagnole de l'affaire de la San Antonio Land Co.,
est sans incidence sur la question à l’examen. (Audience du 27 juin 1969.)

191
BARCELONA TRACTION (OP. IND. JESSUP) 191

Le conseil a noté que, sur ce dernier point, le juge n’avait pas eu le
bénéfice d’une procédure de discovery maïs il n’a pas contesté l’exactitude
des observations du juge.

Il est vrai que M. Roxburgh envisageait une époque antérieure à celle
de la procédure de faillite en Espagne, mais je ne trouve dans le dossier
aucun -indice d’un changement marquant intervenu par la suite et en
vertu duquel le centre principal de décision de la Barcelona Traction
aurait été transporté à Toronto !.

*
* *

50. On s’accorde généralement a reconnaitre qu’il existe trois situa-
tions dans lesquelles un Etat peut accorder sa protection diplomatique
a des actionnaires qui sont ses ressortissants, quoique la société dont
ils détiennent des actions possède la nationalité d’un autre Etat. Ces
trois situations sont parfois considérées comme des «exceptions » à une
règle générale permettant la protection de la société elle-même.

51. La première de ces situations se présente lorsque la société a été
constituée dans l'Etat qui lui a infligé un préjudice sans justification
juridique et que les actionnaires sont d’une autre nationalité.

C’est dans ce genre de situation qu’il est le plus généralement admis
qu’un Etat peut accorder une protection diplomatique à des actionnaires
ayant sa nationalité ?. Cela tient dans une large mesure à des considé-

1 Le témoignage que M. Hubbard, qui fut chairman ou président de la Barcelona
Traction pendant plusieurs années, a présenté dans l’affaire considérée, n’est pas
d’une clarté parfaite. M. Hubbard a déclaré sous la foi du serment que toutes les
réunions du conseil d'administration de la société avaient lieu au Canada; qu’il
assistait à certaines de ces réunions mais pas à toutes; que ni lui, ni son prédécesseur,
ni son successeur au poste de président ou de chairman ne résidaient au Canada;
que M. Speciael, comme président, a pu se rendre de New York au Canada pour
assister à certaines réunions du conseil d’administration; qu’il n’était pas nécessaire
que le président ou le Chairman of the Board préside ces réunions. (Suivant le droit
canadien des sociétés, il semble que, en l’absence du président et du vice-président,
les administrateurs présents peuvent élire un président de séance; Fraser and Stewart,
Handbook on Canadian Company Law, 5° éd. 1960, p. 134.) M. Hubbard a indiqué
que certaines décisions étaient prises à Londres, le bureau de Toronto en étant avisé,
et que dans d’autres cas il était reçu des «instructions du Canada ». Il a déclaré que
«le conseil d'administration était très étoffé au Canada». Or, des administrateurs
inscrits sur la liste déposée devant le tribunal comme résidant au Canada, le seul qui
figure dans la liste des porteurs d’actions nominatives en 1948 (A.M., ann. 2)
possédait une action. (Pour les documents ayant trait à cette affaire devant la Haute
Cour de justice d’Angieterre, voir A.C.M., vol. I, ann. 13, notamment le doc. n° 6.)
C'était un certain M. Merry, indiqué comme secrétaire de la société (mais pas
administrateur) en 1918 (A.E.P., vol. I, ann. 22, doc. n° 2. Pour autant que j’aie pu
le vérifier, c’est le seul extrait des procès-verbaux des réunions du conseil d’adminis-
tration qui mentionne le nom des personnes présentes; trois administrateurs
assistaient à la réunion.)

2 Le défendeur partage ici cette opinion. En 1964, Bindschedler-Robert (op. cit.,
p. 174) considérait que ce point de vue était en voie d’être reçu en droit international.
Elle cite l’analyse très logique et bien documentée de Kiss sur «La protection

192
BARCELONA TRACTION (OP. IND. JESSUP) 192

rations d'équité et le résultat est tellement raisonnable qu’il a été ac-
cepté dans la pratique des Etats. M. Charles De Visscher constate que ce
résultat est nécessité par «des considérations impérieuses de justice ».
(«De la protection diplomatique des actionnaires d’une société contre
l'Etat sous la législation duquel cette société s’est constituée », 61 Revue
de droit international et de législation comparée, 1934, p. 624.) Par hypo-
thèse, PEtat défendeur a commis un acte illicite ayant provoqué un
dommage. La société elle-même ne peut obtenir réparation et, en consé-
quence, l'Etat dont des ressortissants possèdent des actions peut les
protéger ut singuli. Les considérations d’équité sont particulièrement
frappantes lorsque l'Etat défendeur n’admet des investissements étran-
gers qu’à condition que les investisseurs constituent une société aux
termes de son droit national. Ces points sont clairement signalés par
Petrén (Recueil des cours de l’Académie de droit international de La Haye,
1963, tome 109, vol. II, p. 506 et 510). M. Petrén mentionne, en l’approu-
vant, le cours fait précédemment par Paul De Visscher (ibid, 1961,
tome 102, vol. I, p. 399; voir surtout p. 478 et 479),

M. Wellington Koo, dans son opinion individuelle jointe à l’arrêt
rendu sur l'affaire de la Barcelona Traction en 1964, affirmait avec
force que:

«la règle de la protection d’une société par son Etat national,
simple à l’origine, a été jugée insuffisante, et la pratique des Etats,
les dispositions conventionnelles et les décisions arbitrales inter-
nationales en sont arrivées à reconnaître à un Etat le droit d’inter-
venir en faveur de ses ressortissants, actionnaires d’une société qui
a été lésée par l'Etat dont elle possède la nationalité, autrement dit
PEtat où cette société a été constituée conformément à la législation
locale et dont elle est en conséquence censée avoir pris la nationalité ».
(C.I.T.Recueil 1964, p. 58.)

M. Wellington Koo estimait qu’il était sans importance de savoir si cette
règle devait ou non être considérée comme une «exception ».

52. Il est étrange que cette «exception » ait été si généralement reçue,
car elle fait fi de la règle traditionnelle selon laquelle un Etat ne viole
pas le droit international en faisant tort à un de ses propres ressortis-
sants. Elle exclut aussi l’idée qu’un dommage causé à une société n’est

diplomatique des actionnaires dans la jurisprudence et la pratique internationale»,
dans La personnalité morale et ses limites (1960), p. 179. Kiss cite en effet de nom-
breuses autorités qui se prononcent en faveur de la reconnaissance de droits plus
larges encore aux fins de la protection des actionnaires; il se réfère à Borchard,
Ch. De Visscher, Sibert, Ralston, Fitzmaurice, Pinto, Paul De Visscher, Perry,
Séfériades, Jones, Guggenheim, Battagliani, Bindschedler, mais, se demande si tous
ces auteurs vont aussi loin que lui dans leurs conclusions. Agrawala, dans « State
Protection of Shareholders’ Interests in Foreign Corporations», The Solicitor’s
Quarterly, 1962, p. 13, et Nial, dans «Problems of Private International Law»,
chap. IV, Recueil des cours de l’Académie de droit international de La Haye, 1960,
tome 101, vol. III, p. 259, optent également pour la régle plus générale autorisant la
protection des actionnaires.

193
BARCELONA TRACTION (OP. IND. JESSUP) 193

pas un préjudice direct infligé aux actionnaires. De plus, si les action-
naires étrangers peuvent bénéficier d’une protection dans une telle
situation, de deux choses l’une: ou bien l’on admet que le droit des ac-
tionnaires existait au moment où le préjudice a été causé à la société, ce
qui implique que les droits des actionnaires peuvent être lésés par un
préjudice porté à la société, ou bien, si l’on considère que ce droit n’appa-
rait qu’ensuite, on méconnait la règle de droit international selon laquelle
les réclamations doivent être nationales dans leur origine. De plus, l’ac-
ceptation de cette «exception » fait perdre toute substance à un argument
allégué parfois contre la protection diplomatique des actionnaires, à
savoir que de semblables réclamations exposent l'Etat mis en cause à
une foule de demandes diverses faites au nom de personnes dont il
ignorait l'existence. Cette «exception » ayant néanmoins été consacrée par
la coutume, d’autres arguments contre la protection des actionnaires s’en
trouvent affaiblis, d’autant pilus que la doctrine en question n’exige
généralement pas que la société ait cessé d’exister pour qu’on puisse dire
que les actionnaires ont acquis un droit propre sur les avoirs.

53. La seconde situation où l’on s’accorde généralement à reconnaître
qu’un Etat peut introduire une réclamation au nom de ses ressortissants,
actionnaires d’une société étrangère, se présente lorsque l’État où la
société a été constituée a liquidé celle-ci, le dornmage ayant été causé par
un Etat tiers.

Cette situation diffère de celle qui vient d’être évoquée en ceci que
PEtat défendeur a commis son acte illicite (par exemple, la confisca-
tion totale) aux dépens d’une société étrangère. Ici, une certaine doctrine
affirmerait que d’ordinaire c’est à l’Etat À — l'Etat où la société a été
constituée — qu’appartient le droit d’accorder la protection diploma-
tique. Mais, par hypothèse, la société a été dissoute par l'Etat A, de
sorte que, tout comme dans la première situation, une demande en
justice ne peut pas être introduite au nom de la société. Brownlie décrit
ja situation comme suit:

« Lorsque l'Etat sous la loi duquel la société est constituée met fin
à l'existence de la société en droit, ou qu’en raison d’autres cir-
constances la société est pratiquement détruite, c’est dans le chef
des actionnaires que subsistent les intérêts affectés par l’acte du
gouvernement: en un tel cas, une intervention en leur nom pa-
raîtrait justifiée. » (Brownlie, Principles of Public International Law
(1966), p. 401.)

On peut dire ici qu'après la liquidation de la société et le paiement
des créanciers les actionnaires — en vertu d’un système de droit interne
applicable — ont un intérêt patrimonial dans les avoirs et peuvent être
protégés pour cette raison. Mais au moment de l'acte illicite (« confis-
cation») ils n'avaient pas d'intérêt patrimonial de cet ordre et, par
conséquent, en vertu de la règle de la continuité, on ne saurait dire que
la demande ait eu à l’origine la nationalité requise.

194
BARCELONA TRACTION (OP. IND. JESSUP) 194

54. Mais Brownlie assimile le cas où il est mis fin à l’existence de la
société à celui où elle est «pratiquement détruite» (practically defunct).
C’est le terme qui a été employé par le Gouvernement britannique dans
l'affaire de la Delagoa Bay et qui est fréquemment repris par les Parties
dans leur argumentation en l’espéce. Le sens exact de cette expression
n’est pas clair, mais il est vrai que la Barcelona Traction a conservé une
certaine vie au Canada, méme aprés son anéantissement pratique en
Espagne. A partir de 1948 elle s’est trouvée placée sous receivership, mais
«la nomination d’un receiver chargé d’administrer les avoirs et les affaires
d’une société n’entraine pas la dissolution ou l’anéantissement de la
société... » (Kerr, On the Law and Practice as to Receivers, 13° éd. par Wal-
ton, 1963, p. 232). Comme nous l’avons déjà fait observer, le receiver
et administrateur de la Barcelona Traction s’est occupé seulement de
favoriser des négociations en vue d’un arrangement amiable entre les
parties privées; aucune des entreprises de service public situées en Es-
pagne ne se trouvait sous sa direction ou sous son contrôle; il a dû em-
prunter l’argent nécessaire à ses opérations à une filiale de la société
belge Sidro.

Il est vrai qu'après 1948 les actions de la Barcelona Traction ont fait
l’objet de quelques transactions à la Bourse de Bruxelles (compte rendu
de la séance du 7 juillet 1969) et, selon le Moody’s Manual of Investments,
pendant des années, de 1952 à 1967, des ventes ont eu lieu à New York,
au Canada et 4 Londres. On ne posséde pas de renseignements permet-
tant de déterminer s’il s’agissait de transactions purement spéculatives,
mais on notera qu’en 1961, lorsque la Belgique s’est désistée de l’ins-
tance qu’elle avait introduite devant la Cour par sa première requête,
dans l’espoir qu’il serait possible d’aboutir à un arrangement amiable
entre les parties, les cours ont été un peu plus soutenus.

55. Il est vrai qu’en droit canadien, les actionnaires n’avaient pas
encore acquis un droit propre sur les avoirs mais, comme je ne fonde pas
mes conclusions sur cet élément, je n’en poursuivrai pas l’analyse.

56. J’estime également superflu d’examiner en détail ce qu’on a
appelé la troisième «exception » justifiant une protection des actionnaires,
à savoir le cas où les actionnaires ont été lésés directement, et non pas
indirectement par suite du préjudice causé à la société.

* * *

57. On peut maintenant en venir à la question, cruciale en l’espèce,
de savoir si les trois situations qui viennent d’être évoquées sont les
seules dans lesquelles le droit international permette à un Etat d’ac-
corder une protection diplomatique à des actionnaires qui sont ses
ressortissants.

Je ne trouve aucune preuve ni aucun argument qui interdise une telle
protection dans d’autres circonstances mais on ne peut vraiment répondre
à cette question qu’en analysant les principes fondamentaux sur les-
quels repose le droit de protection diplomatique.

195
BARCELONA TRACTION (OP. IND. JESSUP) 195

Le principe fondamental de l’«intérêt » de I Etat

58. J’ai recouru dans la présente opinion au langage traditionnel,
par exemple quand j'ai parlé de préjudice infligé à une société en tant
que telle, mais c’est un peu de l’anthropomorphisme car, ainsi que
sir Edward Coke l’a fait observer, les sociétés «n’ont pas d'âme » (affaire
Sutton’s Hospital, 10 Rep. 32) et, comme d’autres juristes l’ont dit plus
récemment, la société « n’est pas une chose. C’est une méthode. » (Douglas
et Shanks, «Insulation from Liability through Subsidiary Corporations »,
39 Yale Law Journal, 1929, p. 193, 194). C’est par une fiction juridique
que les sociétés ont une nationalité '. Dans les principes et la pratique
juridiques, la situation est que, dans ses relations avec d’autres Etats,
un Etat a le droit de traiter une société comme un de ses ressortissants,
à condition qu’elle lui soit rattachée par certains liens.

«En effet, il est au moins possible de soutenir que tous les cas
de protection apparente de sociétés sont en réalité des cas de pro-
tection des intérêts d’actionnaires ressortissants de Etat protec-
teur.» (Clive Parry, «Some Considerations upon the Protection
of Individuals in International Law », Recueil des cours de l Académie
de droit international de La Haye, 1956, tome 90, vol. II, p. 704.)

On a lhabitude aussi de parler de «réclamations individuelles» ou
«réclamations de personnes physiques» ainsi que de «réclamations de
sociétés », Ces termes sont commodes mais ils dissimulent le fait que,
dans les relations internationales, les réclamations en question émanent
toujours d’un Etat et non pas d’une personne physique ou morale.
Un citoyen n’a aucun droit à la protection diplomatique; le gouver-
nement est entièrement libre de décider s’il accordera ou non celle-ci.

59. Un Etat endosse une réclamation contre un autre Etat lorsqu'il
considère que ses propres intérêts ont été atteints. Ainsi que la Cour l’a
déclaré dans l'affaire Nottebohm, deuxième phase: «La protection diplo-
matique et la protection par la voie judiciaire internationale constituent
une mesure de défense des droits de l'Etat. » (C.J. Recueil 1955, p. 24.)
Dans l’affaire des Concessions Mavrommatis en Palestine, la Cour per-
manente de Justice internationale a défini le «droit propre» de PEtat
comme le «droit qu’il a de faire respecter en la personne de ses ressor-
tissants, le droit international » (C.P.J.I. série A n° 2, p. 12). Elle a usé
de termes presque identiques dans l’affaire du Chemin de fer Panevezys-
Saldutiskis (C.P.J.I. série AlB n° 76, p. 16), bien que dans cette dernière
affaire elle ait poursuivi en insistant sur l’importance du «lien de na-
tionalité »,

1 «La fiction juridique», selon Morris Cohen, «est le masque que doit mettre le
progrès pour passer devant les gardiens fidèles mais à la vue trouble de nos anciens
trésors juridiques. Cependant si les fictions juridiques jouent un rôle utile en atté-
nuant ou en amortissant ainsi le choc de l’innovation, elles ont un effet désastreux
par la confusion intellectuelle qu’elles engendrent». Cité dans Transnational Law,

p. 70.
196
BARCELONA TRACTION (OP. IND. JESSUP) 196

La notion assez simpliste invoquée comme fondement du droit d’un
Etat d’accorder une protection diplomatique, à savoir que l'Etat était
lésé lorsqu'un préjudice était causé au dernier de ses ressortissants à
l'étranger, a reculé à partir du moment où l’on s’est avisé que les investis-
sements faits à l’étranger avaient de l’importance pour l’économie na-
tionale comme intérêts de l'Etat.

C’est une des raisons pour lesquelles il n’est pas ici pertinent de
souligner la différence existant en droit interne entre les «droits» et
«intérêts» privés, comme M. Gros le montre si clairement dans son
opinion individuelle.

« ...les Etats protègent leurs sociétés essentiellement sur la base
de l'intérêt national réel et non, en fait, sur la base de la nationalité.
Dans une telle situation, il semble nécessaire d’autoriser l'Etat
dont les actionnaires ont la nationalité à présenter leurs réclama-
tions dans la mesure où ils ont un intérêt dans la société...

Dès lors que la protection de l’intérêt national dans les sociétés
étrangères est fondé sur la protection d’un intérêt économique ou
pécuniaire, il importe peu que la partie au nom de qui la protec-
tion est exercée soit un actionnaire ou un obligataire ou même
que l'intérêt national soit détenu indirectement — ce qui est le cas
par exemple si une société nationale contrôle une autre société
possédant des actions ou des obligations dans une troisième société
ayant éprouvé un préjudice. » (Khalid A. Al-Shawi, The Role of the
Corporate Entity in International Law, 1957, p. 55 et 59.)

«Dans trois pays, l'Italie, la Grande-Bretagne et la France, tous les
projets d’investissements à l’étranger doivent recevoir l’autorisation des
autorités compétentes avant de pouvoir être exécutés, que les sources
de crédit utilisées soient ou non gouvernementales … Au Japon, le
gouvernement, par l'intermédiaire du ministère des finances (et, le cas
échéant, d’autres administrations comme le ministère du commerce
international et des investissements et le ministère de l’agriculture), doit
approuver tous les investissements à l'étranger...» (Friedmann et
Kalmanoff, Joint International Business Ventures, 1961, p. 188, 190.)

60. Aucune étude de la pratique des Etats ne peut être vraiment ex-
haustive et la pratique d’un Etat donné peut elle-même varier d’une
époque à l’autre, sans doute selon qu’il se trouve dans la position de de-
mandeur ou de défendeur. Mais mon propos n’est pas de réunir toutes
les preuves nécessaires pour établir l'existence d’une règle de droit in-
ternational coutumier. Ayant indiqué les principes fondamentaux et les
bases sur lesquelles repose le droit international de la protection di-
plomatique des nationaux et des intérêts nationaux, il me suffira de citer
quelques exemples pour montrer que ces conclusions ne sont pas sans
trouver un appui dans la pratique des Etats et dans la doctrine.

61. La primauté des intérêts économiques généraux de l’Etat, dans
la protection des investissements privés à l’étranger, et la tendance à

197
BARCELONA TRACTION (OP. IND. JESSUP) 197

ne pas s’en tenir à un critère unique et essentiel qui justifierait l’exercice
de la protection diplomatique, ressortent d’une manière frappante du
message du Conseil fédéral suisse à l’Assemblée fédérale, en date du
29 octobre 1948, au sujet de la négociation d’accords avec la Yougoslavie
en matière de commerce, de paiements et de règlement global des réclama-
tions suisses pour les biens nationalisés:

«L'article 5 indique ce qui doit être considéré comme biens,
participations ou créances suisses. Cette question ne présente aucune
difficulté quand les biens appartiennent à des personnes physiques;
dans ce cas, on se fonde sur la nationalité du propriétaire ou du
créancier. En ce qui concerne les personnes morales et les sociétés
commerciales, on n’a pas seulement tenu compte du siège qui doit
être en Suisse, mais on s’est encore demandé s’il existait, dans la
personne morale ou la société, un intérêt suisse prépondérant
(substantial interest). Dans la plupart des cas, l’intérêt suisse prépon-
dérant sera démontré lorsque la majorité effective du capital se
trouve en mains suisses. S’il n’y a pas de majorité, il y a lieu de s’en
tenir à la minorité qui exerce une influence décisive sur la société;
ce fait est particulièrement facile à constater lorsqu'une minorité
compacte se trouve en présence d’une majorité dispersée. La compo-
sition du conseil d'administration et de la direction peut aussi être
déterminante lorsque c’est à eux qu’il appartient de former la volonté
de la personne morale et de décider pour elle. Enfin, dans certains
cas, on ne doit pas négliger non plus les créanciers, car eux aussi
peuvent exercer une certaine influence sur l’entreprise. Mais il faut
toujours considérer les circonstances réelles et ne pas se fier à des
constructions purement juridiques, qui peuvent avoir uniquement
pour but de dissimuler les faits véritables. » (Feuille fédérale de la
Confédération suisse, 100° année, 1948, vol. III, p. 686.)

62. Dans sa note du 20 avril 1938 au Gouvernement mexicain, con-
cernant l’affaire de la Mexican Eagle Oil Company, société mexicaine,
le Gouvernement britannique déclarait:

« Mais le fait demeure que la majorité des actionnaires qui sont
en dernière analyse les parties lésées par l’acte du Gouvernement
mexicain sont britanniques, et l’entreprise en question est essentielle-
ment un intérêt britannique.

Ne serait-ce que pour cette raison, le Gouvernement de Sa Majesté
a le droit … de protester contre une action qu’il considère comme
injustifiée. »(Whiteman, Digest of International Law, vol. VIT, p. 1273.)

Dans une section du British Digest of International Law, intitulée « Protec-
tion of British Interests in Foreign-Incorporated Companies », on trouve
un certain nombre de passages où l’accent est mis sur les «intérêts »
britanniques plutôt que sur la nationalité de la société. (Voir vol. 5,
partie VI, p. 535 et suiv.)

198
BARCELONA TRACTION (OP. IND. JESSUP) 198

63. Pour ce qui est de la pratique des Etats-Unis, on a déjà noté que
le gouvernement de ce pays estime que le droit international l’autorise
à protéger des intérêts substantiels détenus par des actionnaires améri-
cains dans des sociétés étrangères et qu’il refuse de protéger les sociétés
américaines dans lesquelles l'intérêt substantiel est étranger. Ainsi, en
1912, le département d’Etat a refusé de faire des représentations au nom
d’une société américaine dans laquelle la participation américaine au
capital n’était que de 100 dollars, sur un total de 450 000. (Voir Hack-
worth, Digest of International Law, p. 845.) En 1965, le même département
d’État a informé une ambassade américaine que «le Gouvernement des
Etats-Unis a le droit, en vertu des principes du droit international,
d'intervenir ou d’endosser une réclamation au nom de ressortissants des
Etats-Unis qui possèdent un intérêt substantiel dans une société constituée
selon les lois de [un pays étranger]» (Whiteman, Digest, vol. VIII,
p. 1272).

ll est dit dans le Restatement of Foreign Relations Law de l American
Law Institute (1965), à la section 173, qu’un Etat est responsable du
préjudice causé aux intérêts des actionnaires étrangers d’une société
d’un Etat tiers si «une part importante du capital » est en mains étrangères,
si la société ne peut pas obtenir réparation pour des raisons indépen-
dantes de la volonté des actionnaires et si la société n’a pas renoncé à sa
réclamation ou abouti à un arrangement.

«En droit international, de même que dans le droit interne des
Etats-Unis, une tendance toujours plus forte s’est manifestée à ne
pas tenir compte de la personnalité morale distincte quand cela est
nécessaire pour éviter une injustice. À l’origine, les Etats-Unis, tout
comme Ja Grande-Bretagne, ont refusé d'intervenir en faveur de
leurs nationaux actionnaires d’une société étrangère ... Depuis la
fin du XIX® siècle, un certain nombre de réclamations de cette
nature ont été présentées à des tribunaux internationaux qui les
ont admises. Dans la plupart des cas, la responsabilité internationale
de l'Etat à raison du préjudice causé à l’actionnaire étranger en tant
que tel n’était pas carrément présentée comme une question de
droit international car cette question était réglée conformément à
l’accord international constituant le tribunal ou conformément au
compromis en vertu duquel l'affaire lui était soumise … [ici, citation
de la Delagoa Bay]. Toutefois, il semble que la pratique qui consiste
à prévoir de tels cas dans les accords internationaux d’arbitrage ait
fini par être considérée comme dérivée du droit coutumier inter-
national et il paraît maintenant admis que, du moins dans certaines
circonstances, l’Etat est responsable du préjudice causé à des action-
naires étrangers qui possèdent un intérêt important dans la société
lésée. » (Reporter’s Notes, sur la section 172; cf. Hyde, vol. IT, p. 904.)

64. Dans l'affaire Hannevig, la Norvège a endossé, à l'encontre des
Etats-Unis, la réclamation d’Hannevig, un ressortissant norvégien au

199
BARCELONA TRACTION (OP. IND. JESSUP) 199

motif que celui-ci avait un intérêt substantiel dans certaines sociétés
américaines qui, prétendait-il, avait subi un préjudice par le fait du
Gouvernement des Etats-Unis. (L'affaire est décrite dans 32 American
Journal of International Law, 1938, p. 142.) Les Etats-Unis n’ont pas fait
valoir le caractère américain des sociétés pour s’opposer à la réclamation.

65. On peut clore la présente partie de cette opinion en citant les
paroles prononcées par le juge Huber dans l’affaire bien connue Ziat,
Ben Kiran:

«Le droit international qui, dans ce domaine, s'inspire essentielle-
ment des principes de l’équité, n’a établi aucun critére formel pour
accorder ou refuser la protection diplomatique à des intérêts natio-
naux liés à des intérêts appartenant à des personnes de nationalités
différentes. » (Whiteman Digest, vol. VIII, p. 1283.)

*
* *

La question de la protection double ou multiple

66. Les conseils du défendeur ont dit 4 de nombreuses reprises que
la protection diplomatique ne pouvait jamais étre accordée par plus d’un
Etat dans un cas donné. Ils entendent ainsi écarter la possibilité de
protections simultanées lorsqu’il y a plus d’une participation importante,
faisant valoir que, si l’Etat dont la société a la nationalité est le seul qui
ait le droit d’accorder une protection diplomatique, on évitera une double
protection inadmissible. L’argument n’est pas fondé car il existe diverses
situations dans lesquelles le droit international reconnaît à plus d’un
Etat le droit d’intervenir à propos d’un même acte prétendument illicite.

67. Dans un cas ordinaire de double nationalité, les deux Etats dont
le demandeur est ressortissant peuvent accorder leur protection, encore
qu’en cas de conflit un tribunal international puisse appliquer la doctrine
de la nationalité effective. Dans son avis consultatif en l'affaire de la
Réparation des dommages subis au service des Nations Unies, la Cour a
dit: «Les tribunaux internationaux connaissent bien le problème que
pose une réclamation à laquelle sont intéressés deux ou plusieurs Etats
nationaux, et ils savent comment protéger, en pareil cas, l’Etat défendeur. »
(C.I.T. Recueil 1949, p. 186.) Dans cette affaire, l’Assemblée générale
Nations Unies avait demandé à la Cour d’examiner si une réclamation
pouvait être présentée à la fois par Etat dont la personne lésée était
ressortissante et par les Nations Unies. La Cour, ayant procédé à cet
examen, a déclaré: «il n’existe pas de règle de droit ... qui oblige soit
l'Etat soit Organisation à s’abstenir de présenter une réclamation inter-
nationale». L’Assemblée générale a reconnu ultérieurement que deux
réclamations pourraient être présentées et elle a autorisé le Secrétaire
général à négocier les accords utiles pour concilier l’action de l’Organi-
sation et les droits que pourrait posséder l'Etat dont la victime était

200
BARCELONA TRACTION (OP. IND. JESSUP) 200

ressortissante. (Assemblée générale, résolution 365 (IV), 1°° décembre
1949, par. 2.)

68. Les choses ne sont pas aussi simples lorsqu'on envisage la situation
des personnes morales. Dans leur cas, le droit international n’a pas mis
au point de règle claires concernant la double nationalité, bien que l’on
emploie des critères différents pour déterminer la nationalité. Le défen-
deur a indiqué qu’une société peut-avoir une double nationalité parce
que les deux critères sont acceptables (E.P., 1963, p. 191), mais il insiste
sur le fait qu’un seul des deux Etats peut présenter une réclamation.
Pourtant, dans des cas maintenant très courants dans la vie commerciale,
la société peut avoir des liens divers avec plus d’un Etat, liens qui sont
tout aussi réels que ceux qui peuvent rattacher une personne physique
à deux Etats différents dont elle possède la nationalité. Le droit inter-
national ne peut pas ne pas tenir compte de ces liens sociaux. Comme on
l’a déjà indiqué plus haut, il s’agit notamment du lieu où la société est
constituée (place of incorporation), du lieu de l’administration, du lieu
de l’exploitation (ce qui peut intéresser notamment l’emploi de la main-
d’ceuvre et le paiement des impôts), de la nationalité des personnes
physiques ou morales qui exercent le contrôle soit par l’intermédiaire
du conseil d’administration et de la direction soit par l’intermédiaire
d'intérêts dans le capital social (il n’est pas rare que le contrôle appar-
tienne 4 une minorité relativement faible).

69. Sans reprendre toutes les affaires l’une après l’autre, je me bornerai
à noter l’intervention diplomatique double ou multiple qui s’est produite
dans les affaires de la Delagoa, de la Mexican Eagle et de Tlahualilo (voir
Paul De Visscher, Recueil des cours de l Académie de droit international
de La Haye, 1961, tome 102, vol. I, p. 477-478). Pour ce qui est de la
Barcelona Traction, des représentations diplomatiques, dont certaines
n'avaient peut-être que le caractère de bons offices, ont été faites par le
Canada, le Royaume-Uni, les Etats-Unis et la Belgique.

S'agissant de deux interventions diplomatiques justifiables, interven-
tions différentes mais simultanées, à propos du même acte prétendument
illicite, le défendeur peut écarter un réclamant s’il montre qu’il est
parvenu à un règlement complet avec l’autre. Si, en l'espèce, l'Espagne
avait abouti à un arrangement avec le Canada à propos de la Barcelona
Traction, la réclamation belge au nom des actionnaires pourrait être
considérée comme sans objet.

70. Avec tout le respect dû à la Cour, je dois appeler attention sur
les résultats irrationnels auxquels aboutirait une règle selon laquelle,
si une société subissait un dommage dans des circonstances qui, en vertu
du droit international engageraient la responsabilité de Etat auteur
du dommage, seul l'Etat où la société s’est constituée pourrait accorder
sa protection diplomatique; je citerai à cette fin l'exemple de l’organisa-
tion de l'Tranian Oil Consortium. En septembre 1954, un accord a été
conclu entre huit sociétés pétrolières, d’une part, et, d’autre part, le
Gouvernement iranien et la National Iranian Oil Company, société

201
BARCELONA TRACTION (OP. IND. JESSUP) 201

appartenant à l'Etat. Cet accord, qui a été ratifié par le Parlement iranien,
donne au consortium, dans une zone déterminée, des droits exclusifs
de production, de raffinage et de traitement du pétrole brut et du gaz
naturel, ainsi que d’autres facilités. Les huit sociétés pétrolières partici-
pantes sont: l’ancienne Anglo-Iranian Oil Company, devenue la British
Petroleum Company, dont la participation est de 40 pour cent; cinq
sociétés pétrolières américaines ayant aussi une participation de 40 pour
cent; une société hollandaise avec une participation de 14 pour cent et
une société française avec 6 pour cent. Pour ses opérations d’exploitation,
le consortium a constitué aux Pays-Bas deux sociétés hollandaises, l’une
pour la production et l’autre pour le raffinage. Toutes les actions de la
société de production et de la société de raffinage hollandaises appartien-
nent à une société holding, l’Iranian Oil Participants Limited, qui a ses
bureaux a Londres. Les actions de la «société holding» sont réparties
entre les membres du consortium selon les pourcentages indiqués plus
haut '. Les deux sociétés d’exploitation ont été constituées aux Pays-Bas
a cause des dispositions libérales du code de commerce de ce pays, qui
permet aux sociétés d’avoir leur siège, leur conseil d’administration et
leur direction à l’étranger, en occurrence en Iran. Ce code autorise ausi
les sociétés «unipersonnelles », de sorte que rien ne s’oppose à ce que
toutes les actions des sociétés en cause soient détenues par la «société
holding» de Londres. Heureusement, l'accord de l'Iranian Oil Consor-
tium a été rédigé si adroitement et dans un tel esprit de coopération que
l'éventualité de réclamations diplomatiques paraît peu probable en dehors
du fait que l’accord prévoit des dispositions très intéressantes en vue de
l'arbitrage des différends qui pourraient surgir 2. Mais, à supposer que
la question de représentations par un gouvernement ou un autre vienne
à se poser à l’avenir, il serait absurde de soutenir que le Gouvernement
néerlandais est le seul habilité à faire de telles représentations. Il ne serait
pas non plus rationnel, semble-t-il, d'attribuer un rôle exclusif, dans ce
domaine, au Gouvernement britannique sous prétexte que la société
holding a été constituée en Grande-Bretagne et a ses bureaux à Londres.
On trouverait peut-être un lien de rattachement plus fort entre l’entreprise
et la Grande-Bretagne dans l'importance de la participation du Gouver-
nement britannique dans la British Petroleum.
* * *

! En fait, en 1955, neuf sociétés américaines indépendantes ont été admises a
entrer au consortium et chacune des sociétés américaines qui en faisaient partie à
l'origine a cédé 1 pour cent de sa participation au nouveau groupe. Il est superflu,
pour le propos que le présent exemple est destiné à illustrer, de donner de plus
amples précisions sur la situation d’une autre société britannique, l’Iranian Oil
Services Ltd. Ce compte rendu de l’organisation des sociétés est fondé sur « History
and Constitution of Iranian Oil Participants and Iranian Oil Services», causerie
faite par M. J. Addison, directeur général de l’Iranian Oil Participants Ltd., lors
d’une réunion d’information du personnel, à Téhéran, le 21 août 1961.

2 Voir « The Oil Agreement Between Iran and the International Oil Consortium:
The Law Controlling », par Abolbashar Farmanfarma, du barreau de Téhéran, dans
34 Texas Law Review, 1955, p. 259.

 

202
BARCELONA TRACTION (OP. IND. JESSUP) 202

71. La Cour aurait pu logiquement commencer son analyse de l’affaire
en examinant la preuve de la nationalité des personnes physiques ou
morales que la Belgique affirme avoir le droit de protéger. Si elle avait
constaté que la preuve de cette nationalité n’était pas établie, la demande
belge aurait dû être rejetée, indépendamment de la règle relative à la
protection diplomatique des actionnaires d’une société constituée dans
un Etat tiers. :

72. C'était manifestement au demandeur qu’il incombait de prouver
la nationalité belge des actionnaires au nom desquels la Belgique a
présenté sa réclamation. L’argument de la Belgique (audience du 7 mai
1969) selon lequel l’Espagne aurait perdu le droit de contester le caractère
belge de la Sidro et de la Sofina n’est pas convaincant.

La règle de la continuité

73. Les deux dates auxquelles la nationalité doit être prouvée sont
déterminées par la règle de la continuité. Comme le mot l’implique, la
règle exige que la nationalité soit demeurée inchangée entre ces deux
dates. Sir Gerald Fitzmaurice avance des arguments convaincants pour
condamner toute application «trop rigide et trop stricte» de la règle de
la continuité, mais, à mon avis, la situation qu’il donne comme exemple
au paragraphe 62 de son opinion individuelle relève d’une autre règle
découlant du droit de la succession d’Etats et, à ce titre, elle ne tomberait
pas sous le coup de la règle de la continuité applicable aux réclamations
internationales, dont la portée est à mon avis générale — specialia generali-
bus derogant.

74. Malgré les différences de terminologie, on s'accorde généralement
à admettre le principe selon lequel la réclamation doit être nationale dans
son origine, C'est-à-dire que la personne ou les personnes qui auraient
subi un préjudice doivent avoir eu la nationalité de l'Etat réclamant à la
date où elles ont été injustement lésées. On pourrait reconnaître que la
notion même est empreinte d’un certain artifice puisqu'elle repose
essentiellement sur la fiction de Vatel, mais je ne pense pas que la Cour
puisse modifier une pratique établie de longue date en cette matiére.
(Mais voir Annuaire de l’Institut de droit international, 1932, vol. 37, p. 479
et suiv., et Jessup, A Modern Law of Nations, 1947, p. 116.)

75. La Belgique a bien essayé un instant de considérer comme point de
départ de sa réclamation le refus de devises, lequel a en effet amorcé tout
le mécanisme de l'affaire du point de vue belge. (Voir surtout laffir-
mation d’un des conseils de la Belgique le 18 avril 1969: «la Belgique
s’'appuie sur l’illégalité en droit international des décisions prises en
octobre et décembre 1946 par M. Suanzes et des circonstances qui les
entourent ».)

Cette position a été abandonnée (elle aurait affaibli la thése belge du
point de vue de la régle de la continuité) et dans une grande partie des
piéces écrites et des plaidoiries il semble avoir été admis comme évident

203
BARCELONA TRACTION (OP. IND. JESSUP) 203

que la date critique, c’est-à-dire la date à laquelle le préjudice incriminé
a été causé, était celle du jugement de Reus prononçant la faillite de la
Barcelona Traction, à savoir le 12 février 1948 +. Je pense que la Cour
peut accepter cette date, du moins dans ce sens que la demande de la
Belgique doit être rejetée si elle n’avait pas un caractère belge à cette
date.

76. La date finale à prendre en considération en vertu de la règle de
continuité prête plus à controverse. Historiquement, maintes réclama-
tions internationales ont été réglées par la voie diplomatique et n’ont
jamais été portées devant un tribunal international. Dans de nombreuses
commissions mixtes de réclamations, des demandes ont été entendues
longtemps après les faits incriminés parce que les commissions en ques-
tion avaient été constituées sur une base ad hoc une fois qu’un certain
nombre de revendications s'étaient accumulées. Pour prendre un exem-
ple modéré, le tribunal arbitral Grande-Bretagne-Etats-Unis, établi en
vertu d’un traité conclu en 1910, s’est prononcé en 1920 sur une demande
fondée sur des événements qui avaient eu lieu en 1898 (Nations Unies,
Recueil des sentences arbitrales, vol. VI, p. 42). Cette pratique diplomati-
que confirme l’opinion selon laquelle la nationalité de la réclamation
doit être démontrée jusqu’au moment où elle a été endossée par l'Etat.
Par la suite, a-t-on affirmé, la réclamation pourrait être considérée
comme celle de l'Etat et, aux fins de Ja règle de la continuité, le statut de
l'individu au nom duquel la demande a été introduite devient indifférent.

Or, la première représentation belge relative à la procédure de faillite
de la Barcelona Traction est datée du 27 mars 1948 (A.M., vol. IV,
ann. 250). Mais, dans sa note du 22 décembre 1951 (ibid., ann. 259),
l'Espagne soutient que la Belgique n’a pas encore à cette date introduit de
demande formelle. C’est ce que nie la Belgique (ibid., ann. 260), qui main-
tient que sa protestation diplomatique de mars 1948 doit être considérée
comme une demande formelle. Quoi qu’il en soit, à cette époque, la
Belgique semble avoir présenté sa demande au nom de la société Bar-
celona Traction et non des actionnaires belges.

77. Toutefois, lorsqu'une affaire est portée devant un tribunal per-
manent tel que la Cour internationale de Justice, la date d’introduction
de la requête prime celle de la première représentation diplomatique ?.
Un des conseils de la Belgique s’est montré très persuasif lorsqu'il a
plaidé le 4 juillet 1969 en faveur du choix de cette date-là comme étant
celle qu’exige la règle de la continuité, bien que je ne sois pas convaincu

1 Dans ses conclusions finales du 15 juillet 1969 la Belgique a affirmé sous la
rubrique VI

«que le Gouvernement belge a établi que 88% du capital de la Barcelona
Traction se trouvaient en mains belges aux dates critiques du 12 février 1948 et
du 14 juin 1962 et le sont restés de façon continue entre ces dates...» (Les
italiques sont de nous.)

La même affirmation a été développée sous la rubrique V.

2 Voir Institut de droit international, Annuaire, 1965, tome IT, p. 261-262.

204
BARCELONA TRACTION (OP. IND. JESSUP) 204

que la Cour se trouve contrainte d’innover en droit, quelle que soit la
date finale qu’elle retienne. Un des conseils de l’Espagne a affirmé en re-
vanche le 21 juillet 1969 que le moment critique à retenircomme date finale
devrait être celui où les conditions du différend ont été clairement définies, -
ce qui ne peut se faire qu'après que l’Etat défendeur a indiqué sa position.
Je ne trouve guère de précédents à l’appui de cette thèse que je ne consi-
dére pas comme logique !. J'en conclus donc que la date finale pour
l'application de la règle de la continuité est le 19 juin 1962, date de la
«nouvelle » requête.

Levée du voile des sociétés Sidro et Sofina

78. Le Gouvernement beige a admis que, pour prouver la nationalité de
la Sidro et de la Sofina, elle ne pouvait se contenter et ne se contentait pas
d’aliéguer les simples éléments de fait que sont l’Etat où la société s’est
constituée et le siège social. Il a déclaré qu’en droit strict, il n’était pas
nécessaire d’aller plus loin, mais

«qu’il a toujours été admis — en s’appuyant sur la pratique cons-
tante des Etats — qu’un gouvernement n’est justifié à endosser la
demande d’une société ? que si la nationalité de celle-ci est effective.
Pour cette raison, le Gouvernement belge a tenu, dès ses premières
écritures, à montrer que les trois quarts des actions de la Sidro
appartenaient à des actionnaires belges aux deux dates critiques
(1948 et 1962). Eu égard à l’importance de la participation d’une
autre société belge, la Sofina, dans le capital de la Sidro, le Gouver-
nement belge a fait un pas de plus: il a démontré que la part des
actionnaires belges dans la Sofina était, aux mêmes dates, plus
importante encore que dans la Sidro.» (R., troisième partie, par.
1013, p. 738.)

Dans le paragraphe suivant, la Belgique déclare n’avoir pas à démontrer
que les actions de la Sidro sont, en majeure partie, propriété belge mais
procède néanmoins à cette démonstration en particulier à l’annexe 133
à la réplique.

79. Etant donné que cette déclaration figure dans les écritures, la
Cour est fondée à dire si la Belgique a réussi à prouver la nationalité
des prétendus actionnaires belges de la Sidro et de la Sofina, en d’autres
termes, à lever le voile social de ces deux sociétés belges. Je répète que
la propriété des actions n’est pas un critère de la nationalité des sociétés

1 Cependant, on a parfois considéré que la nationalité devait être continue
jusqu’à la date de l’arrêt de la Cour; voir le résumé commode figurant dans Roéd,
« Bankruptcy and the Espousal of Private Claims under International Law», in
Legal Essays, — A Tribute to Frede Castberg, 1963, p. 307-309.

2 La «société» en question est la Sidro en tant qu’actionnaire de la Barcelona
Traction. Dans sa lettre du 1° février 1955 à l’ambassadeur d’Espagne à Washing-
ton, M. Arthur Dean a déclaré représenter «la Sofina, qui détient la majorité des
actions ordinaires » de la Barcelona Traction. [Cette note est de nous.]

205
BARCELONA TRACTION (OP. IND. JESSUP) 205

au sens large, mais, comme l’affirme la Belgique, un critère permettant
de déterminer si la nationalité est vraiment «effective». La Belgique
accepte donc en pratique l'application aux sociétés. du principe du rat-
tachement énoncé dans l’affaire Nottebohm. Mais d’autres affirmations
ont été avancées par la Partie belge dans ses plaidoiries, qui semblent
s’écarter de cette position et qui dénient 4 l'Espagne le droit d’exiger la
preuve de la participation belge au capital des deux sociétés belges.

80. Si, comme je le maintiens, le Canada n’était pas juridiquement
compétent pour protéger la Barcelona Traction faute d’un lien de ratta-
chement (ce défaut de lien étant prouvé en partie par l’importance de la
participation étrangère au capital social) !, la Belgique, pour la même
raison, n’aurait juridiquement compétence pour protéger la Sidro que si
l'existence d’un lien de rattachement était établie. La Belgique semble
avoir accepté le combat sur ce terrain. Apparemment elle a bien voulu
accepter pour critère du lien de rattachement l'importance de la parti-
cipation au capital social, à l'exclusion d’autres facteurs. Cette prise de
position est peut-être due à l'impossibilité de prouver que le groupe
international exerçant le contrôle avait des attaches avec la Belgique ou
opérait à partir de la Belgique. Cela montre une fois encore que la
règle qui permet de présenter des réclamations au nom d’actionnaires
impose une preuve difficile 4 Etat réclamant, surtout quand il s’agit
de grandes sociétés holding internationales, dont les centres d’autorité
ne sont pas faciles à localiser, surtout sur une longue période. Des dif-
ficultés supplémentaires se présentent en temps de guerre, lorsque de
nombreuses mesures, et notamment des mesures de camouflage tout à
fait justifiables, doivent être prises pour éviter la confiscation ou l’exploi-
tation par l’ennemi, ainsi que la classification comme société ennemie
par des Etats alliés ou amis. Comme Berle l’a abondamment démontré, le
centre ou foyer d’autorité ne se trouve pas nécessairement à l’endroit
où est réunie la majorité des actions 2. Un des conseils de la Belgique

1 Dans toutes les analyses de la nationalité des actionnaires, on ne parle guère des
éventuels avoirs canadiens. Le 1° avril 1962, sur 1 798 854 actions émises par la
Barcelona Traction, 41 294 actions étaient détenues au Canada. Les actionnaires
canadiens comptaient 57 particuliers (dont 20 possédaient moins de 5 actions chacun)
et 43 sociétés canadiennes, dont une, Houston & Co., détenait 30 225 actions. Sous
la rubrique «actionnaires des Etats-Unis », il y en avait 11, sans compter Newman &
Co., qui possédaient plus de 1000 actions chacun. 15 actionnaires détenant au total
2387 actions avaient des adresses en Belgique. Parmi ceux-ci, 7 ne possédaient
qu’une action; dans quelques-uns au moins de ces cas, il semble qu'il s'agissait
simplement d’actions dont la détention était nécessaire, en vue de l'exercice de
responsabilités sociales. (A.M., ann. 10.)

2 «...il est bien possible qu’en parlant la langue de la « propriété » à propos des
courants de capitaux nationaux, on parle la langue de l’histoire et non pas celle de la
réalité » (Berle, Power Without Property, éd. anglaise 1960, p. 45).

Cela est vrai car, comme M. Tanaka l’a souligné, l’anonymat entraîne la sépa-
ration de la gestion et de la propriété. (Cf. Morphologie des groupes financiers,
Centre de recherche et d’information socio-politiques, 1962, p. 9 et 60, et Meyssan,
Les droits des actionnaires et des autres porteurs de titres dans les sociétés anonymes,
1962, p. 9-10.)

206
BARCELONA TRACTION (OP. IND. JESSUP) 206

l’a reconnu quand il a déclaré le 13 mai 1969 qu’il fut un temps où la
Sofina était contrôlée par environ 8 pour cent des actionnaires.

Le lieu de constitution, qui permet aux promoteurs d’une entreprise
d'obtenir un «statut de complaisance », a perdu sa signification comme
preuve de l’identité réelle d’une société holding. D’autre part, le siège
social, sous forme de bureaux, etc., peut n’être qu’une façade.

81. Il y a, bien sûr, une certaine logique à considérer que si le droit
international permet à un Etat de protéger un intérêt représenté par
des actions, PEtat devrait pouvoir protéger un actionnaire unique, sans
avoir à prouver qu'un pourcentage substantiel des titres est détenu par
ses ressortissants. Telle semble être la pratique suisse mais non pas celle
des Etats-Unis et la doctrine est fort peu favorable à une logique poussée
à de tels extrêmes. En l’espèce, l'Etat réclamant ne s’appuie d’ailleurs
pas sur un principe de ce genre, bien au contraire. Le droit établit cons-
tamment un équilibre entre des intérêts divergents. Le tribunal arbitral
Grande-Bretagne-Etats-Unis, sous la présidence d'Henri Fromageot,
a déclaré en 1923 à propos de l'affaire de l’Eastern Extension que «la
jurisprudence a pour fonction de résoudre les conflits entre droits et
intérêts opposés en appliquant les corollaires de principes géné-
raux » (Nations Unis, Recueil des sentences arbitrales, vol. VI, p. 112, 114).
C’est sur un raisonnement analogue que s’appuie la théorie de Dunn sur
la répartition des risques dans le droit de la responsabilité des Etats.
J’ai rappelé ailleurs, pour illustrer le caractére transnational, qu’un seul
actionnaire pouvait amener une grande société 4 modifier sa politique.
Mais la protection internationale d’intéréts étatiques généraux de carac-
tére économique et financier n’exige pas qu’un Etat ait la faculté de
protéger, mettons, le titulaire d’une seule des centaines de millions
d’actions d’une société comme l’A.T. & T.

82. Il faut bien voir que les sociétés sont par nature trés différentes
les unes des autres. Les sociétés holding comme la Barcelona Traction
diffèrent profondément de la société Ford ou de Ja société Du Pont par
exemple. Pour ces deux derniéres, indépendamment du fait qu’elles
peuvent détenir des participations ou avoir des intéréts étrangers, et
indépendamment du nombre de leurs actions qui peut être aux mains
d’étrangers, l'emplacement de l’usine, la main-d’ceuvre, le versement
d'impôts, sont autant de faëteurs qui concourent tous, en plus du lieu
où la société a été constituée et où se trouvent les organes directeurs, à
leur donner le caractère «américain ». Il est donc dangereux d’énoncer
des généralisations à partir du seul terme de «société» (corporation ou
company).

83. Si l’on considère le lien entre la gestion et la prise de décision,
dans le cas d’une société, la nationalité d’un particulier n’est pas un
élément déterminant. Il pourrait se trouver qu’un « Nottebohm » exerce
à lui seul la direction et le contrôle d’une société, mais cela ne prouve-
rait, pas que cette société s’identifie au Liechtenstein aux fins de l’appli-
cation de règles de droit international. Le lieu apparent de résidence

207
BARCELONA TRACTION (OP. IND. JESSUP) 207

n’est pas non plus déterminant; voir à ce sujet les thèses des Parties sur
le lieu de résidence de Juan March à certains moments, et la manière
dont les moyens de preuve produits ont été contestés. Quand il s’agit
d'expliquer les motifs d’une protection diplomatique, le fait que le
groupe qui contrôle la société exerce, pour une raison ou pour une
autre, une forte influence politique auprès d’un gouvernement donné
peut présenter de l’importance. Il est du moins permis de le supposer,
lorsqu'on constate que l'Espagne a cité d'anciens comptes rendus de
presse faisant état de relations scandaleuses entre des membres du Gou-
vernement belge et des personnalités proches de la Sidro ou de la Sofina.

84. Il existe, bien entendu, de nombreux précédents à l’exercice de
la protection d’obligataires — je veux parler des titulaires d’obligations
émises par des sociétés et non pas des porteurs de titres d’emprunts
publics, qui donnent lieu à des problèmes juridiques (et politiques)
entièrement différents, comme Drago l’a bien montré. En l’espèce, la
Grande-Bretagne et le Canada ont, à certains moments, comme on l’a
déjà noté, souligné les intérêts des obligataires. Pour établir le caractère
belge de la réclamation, la détention d’obligations ne semble pas être
un élément important.

La preuve par présomption

85. Voulant prouver que les actions de la Sofina étaient détenues, du
moins en grande partie, par des Belges, la Belgique procède à une analyse
très détaillée de la législation belge pendant la guerre. On trouve une
étude très approfondie de la question à l’annexe 133 de la réplique et
dans la plaidoirie faite par l’un des conseils le 13 mai 1969. Il a été ex-
pliqué dans ce contexte qu’en vertu de cette législation, les certifications
et les déclarations concernant la propriété d’actions, qu’elles soient
détenues en Belgique ou à l'étranger, étaient assujetties à diverses règles,
selon la catégorie. L’argument est à tout le moins tortueux, et repose
sur une accumulation de présomptions. Dans l’annexe 133 à la réplique
(p. 11 de l’annexe), on nous dit que la démonstration «s'appuie sur des
présomptions, mais [que] la présomption est un mode de preuve reconnu
par toutes les législations ...». Pourtant, le 17 avril, un des conseils de
la Belgique a adressé à la Cour un sage avis: «Ici comme ailleurs, la
Cour rejettera toute tentative faite pour substituer des allégations à
des preuves ou des insinuations à des faits.» Il y a lieu de noter aussi
que, le 4 juillet 1969, un conseil belge a reconnu que la certification ne
visait pas à établir le caractère continu de la propriété belge. Par ailleurs,
on passe bien facilement de certaines grandes catégories, le caractère
«non ennemi» par exemple qui vise entre autres les «alliés», à des caté-
gories particulières comme le «caractère belge». Ces moyens de preuve
ne me convainquent pas du tout.

Dans les plaidoiries de 1964, à la séance du 15 avril, le conseil de la
Belgique déclarait que « lorsqu’une société est constituée dans un Etat et

208
BARCELONA TRACTION (OP. IND. JESSUP) 208

possède la nationalité de cet Etat, il est en tout cas à présumer que la
société est la propriété d’actionnaires de la même nationalité et est con-
trôlée par eux». À ce compte-là, les actionnaires qui contrôlaient la
Barcelona Traction eussent été canadiens. Le conseil de la Belgique a
fait appel à une nouvelle présomption selon laquelle, étant donné que les
actions de la Sidro et de la Sofina « sont négociées surtout à la Bourse de
Bruxelles », les actions de ces sociétés appartiennent à des ressortissants
belges. De plus, il a suggéré que, si les actionnaires donnent une adresse
en Belgique, ils doivent être présumés belges.

86. Dans le mémoire qu’elle a déposé en 1959 après la première requête,
la Belgique a porté un jugement plus réaliste sur une classification dont
les actionnaires de la Barcelona Traction avaient fait l’objet. On lit
dans le mémoire (p. 19):

«II faut noter que la classification ci-avant a été établie, dans la
quasi-totalité des cas, sur la base de résidence de la personne au
nom de laquelle les actions se trouvaient inscrites à cette époque.
Etant donné l’habitude anglo-saxonne de recourir à des nominees,
simples gardiens des titres (custodians), une telle classification ne
correspond pas nécessairement à la résidence des propriétaires
véritables des titres. La Sidro elle-même avait ses actions Barcelona
Traction enregistrées au nom d’un nominee américain.

D'autre part, la résidence peut ne pas correspondre à la nationa-
lité, mais l'observation est sans incidence notable vu le petit nombre
d'actions réputées belges en dehors de celles de la société Sidro. »

Le 13 mai 1969, le conseil de la Belgique à présenté une longue liste
détaillée de présomptions, fondées en grande partie sur la date et le lieu
des opérations de déclaration et de certification effectuées en application
des lois adoptées par la Belgique pendant la guerre. Les renseignements
invoqués ne semblent pas être « à la fois précis et concordants» comme
l’affirme le conseil.

Le 7 mai, le conseil de la Belgique a tiré argument de certains rapports
concernant la négociation en bourse des actions au porteur de la Barce-
lona Traction tant à Paris qu’à Bruxelles en 1961-1962. (Ces rapports
figurent dans A.R., ann. 131 et 132.) A Paris, les actions n'étaient ap-
paremment pas inscrites à la cote et il n’existait pas de document sta-
tistique concernant le nombre d’actions achetées ou vendues. A Bruxel-
les, 44 264 actions ont été traitées et le conseil de la Belgique a fait ob-
server: « Certes on ne peut pas dire que tous les acheteurs étaient né-
cessairement belges mais les probabilités sont en ce sens.» (Les italiques
sont de nous.)

87. En fait, la position de la Belgique peut se ramener, semble-t-il, à
celle que son conseil a exprimée le 7 mai 1969 dans la déclaration suivante:

« Après tout, et ce point a quelque importance, il n’incombe pas
au Gouvernement belge d’établir devant la Cour l'identité et la

209
BARCELONA TRACTION (OP. IND. JESSUP) 209

nationalité belges de chacun des actionnaires dont les droits et les
intérêts sont à la base de la requête belge. D’après la doctrine re-
connue par la Cour et généralement acceptée par les Etats, la
Belgique présente une demande en raison d’un préjudice causé à
l'Etat belge par des actes préjudiciables commis à l’encontre de ses
ressortissants. Par conséquent, il suffit à la Cour d’évaluer en
chiffres approximatifs le nombre d’actionnaires belges de la Barce-
lona Traction. »
Bien que, à son avis, les preuves aient été suffisantes pour permettre à
la Cour de conclure qu’au 14 juin 1962, «au moins 200 000 actions au
porteur de la Barcelona Traction étaient la propriété de Belges autres que
la Sidro», la Belgique a en fait laissé à la Cour le soin de procéder à
une estimation approximative. Toutefois, malgré ces divers arguments
et d’autres qui ne sont pas relevés ici, la charge de la preuve continue
à incomber au demandeur.

88. Nul n'ira contester qu’il n’est guère facile de déterminer la pro-
priété d’actions au porteur. Dans l'affaire relative à Certains intérêts
allemands en Haute-Silésie polonaise, le Gouvernement polonais a soutenu
«qu’on ne saurait attacher de l’importance à la possession de titres au
porteur, étant donné qu'il est impossible de contrôler en quelles mains
ceux-cise trouvent à un moment déterminé » (C.P.J.I. série À n° 7, p. 67).
La Cour n’a pas jugé utile d’alier plus loin. En l’espèce, la Belgique dit
que l'Espagne cherchait à la mettre au pied du mur en lui réclamant la
probatio diabolica que représenterait l'identification des détenteurs
d'actions au porteur. Mais la Belgique elle-même a soutenu qu’en l’oc-
currence elle pouvait accomplir ce tour de force (M. 1959, p. 17; R.,
troisième partie, p. 737, et compte rendu de l’audience du 13 mai 1969).
Je ne suis pas convaincu qu’elle l’ait réussi {.

Apparemment, 341 326 actions au porteur figuraient dans le compte de
trust ouvert avec la Securitas (nous en reparlerons plus loin), après
avoir été déposées le 31 décembre 1939 (O.C., p. 203). Puis, la Sidro
a confié à nouveau 8525 actions au porteur à la Securitas — soit 7925
le 12 décembre 1939 et 600 le 22 février 1940 — tandis que 2075 actions
restaient, pour une raison ou une autre, 4 Bruxelles (ibid., p. 203-204).

Quand, le 19 avril 1948, la Sidro a demandé à la Securitas de remettre
a Newman & Co. divers titres, elle a fait figurer dans le lot 4 remettre
6025 actions au porteur et les coupons afférents à 341 326 actions au
porteur, mais non pas les actions elles-mêmes (A.M., app. 2 à l’ann. 11).
En janvier 1952, la Sidro a converti les 341 326 actions au porteur qu’elle

! En 1946 ou 1947 l'Etat belge possédait 10 000 actions de la Sofina et 50 000
actions de la Sidro. Ces actions ont été acquises en 1946 en paiement d’un impôt sur
le capital mais l'Etat ne les a détenues que peu de temps et probablement pas après
le 31 décembre 1947. Voir A.O.C., ann. 30, app. 3, p. 368 et 381 et sous-app. 3,
p. 388. C'est dans un autre contexte que le 4 juillet 1969, le conseil de la Belgique a
parlé du «grief global présenté par le Gouvernement belge au sujet du préjudice
causé à l’Etat belge par les actes illégaux dont l'Espagne est responsable ».

210
BARCELONA TRACTION (OP. IND. JESSUP) 210

détenait alors en actions nominatives, inscrites au nom de Newman & Co.
(voir ibid., ann. 11 et 4). Je n’ai pas été à même d'établir qu'aucune de
ces 341 326 actions au porteur n'avait changé de mains entre le 12 fé-
vrier 1948 et janvier 1952.

On nous dit que 244 832 autres actions au porteur étaient aux mains
d’autres ressortissants belges en février 1948 (M., p. 12, par. 10). On a
soutenu qu’au 14 juin 1962, 200 0090 actions au porteur étaient aux mains
de ressortissants belges autres que la Sidro (O.C., p. 206). Je ne trouve
aucune preuve que ces actions au porteur aient été constamment aux
mains de Beiges (à supposer que les allégations ci-dessus soient exactes)
entre 1948 et 1962.

89, En réponse à une question d’un membre de la Cour concernant
l'effet qu’auraient pu avoir la vente et le rachat des actions pendant la
période 1948-1962 du point de vue de la condition de continuité, le
conseil de la Belgique a dit, le 4 juillet 1969, qu’au cas où la Sidro aurait
vendu ses actions à d’autres ressortissants belges et les leur aurait ra-
chetées, «la condition de continuité [aurait été] satisfaite ». Mais, « si les
actions avaient été vendues puis rachetées à des ressortissants non belges
autres que des ressortissants espagnols, il est possible que cette condi-
tion n'aurait pas été satisfaite ...». Les conseils espagnols ont contesté
cette déclaration, à bon droit, car on ne voit pas pourquoi cette situation
différerait du troisième cas envisagé par le conseil de la Belgique. Ce
cas est celui où les actions auraient été vendues puis rachetées à des
ressortissants espagnols; et là, il a reconnu que la condition de continuité
n'aurait pas été satisfaite. Le conseil belge s’est efforcé de justifier la
réponse qu’il donnait à sa seconde hypothèse par diverses citations ten-
dant à montrer que la règle de continuité est artificielle et devrait être
réétudiée. Mais il se contente de dire que la Belgique «estime qu'il est
bon d’attirer l’attention de la Cour sur l’existence de cet ensemble d’opi-
” nions critiques». It n’a pas nié toutefois l'existence de la règle. Quand
par la suite il a analysé les preuves qu’il apportait de la participation
belge en 1948, il n’a pas essayé du tout de montrer que les actions
n’avaient pas changé de mains entre 1948 et 1962. C’est dans ce contexte
qu'il a écarté l’idée avancée par l’Espagne que la Belgique devrait prou-
ver, au sujet de chaque actionnaire, qu’il avait la nationalité belge et
qu’il était actionnaire pendant la période critique. Le conseil dit à ce
propos:

«Il faut une procédure longue et coûteuse pour mener à bien
les recherches proposées par le Gouvernement espagnol. Elle se
justifie s’il y a quelque chose à distribuer [une indemnité, en l'espèce].
Sinon, elle ne se justifie pas. »

A son avis, c'était d'autant plus vrai que la Belgique avait, disait-il,
prouvé qu’il y avait constamment eu, à tout moment déterminant,

200 000 actions aux mains de ressortissants belges, outre les titres dé-
tenus par la Sidro. Ii n'empêche que, par là, il a été forcé de reconnaître

211
BARCELONA TRACTION (OP. IND. JESSUP) 211

que la Belgique est dans I’ impossibilité d identifier les actionnaires qu’elle
prétend protéger. Il n’aurait guère été utile de se donner beaucoup de
peine pour identifier les actionnaires au porteur si la Belgique avait
vraiment cru pouvoir convaincre la Cour que la Sidro était le véritable
propriétaire des 1 012 688 actions nominatives de la Barcelona et l’avait
été pendant toute la période critique, car une participation aussi im-
portante aurait probablement suffi pour que soit remplie Ja condition
d’après laquelle la Sidro devait s’identifier aux intérêts belges. Peut-être
y a-t-il là un léger indice supplémentaire de ce que les conseils belges
avaient conscience que, pour une raison ou pour une autre, ils n’étaient
pas à même de prouver à quel moment l’accord concernant le dépôt
auprès de la Securitas avait pris fin. (Voir par. 96 ci-après.)

La Securitas en tant que trustee de la Sidro

90. Le 6 septembre 1939, la Sidro a conclu un contrat de « dépôt » avec
la Securitas Ltd., société américaine constituée conformément au droit du
Delaware. (Consultation de M. Chayes, A.R., vol. II, ann. 125, p. 23;
dans le méme sens: A.O.C., ann. 11, p. 206. Sauf indication contraire,
les autres données de fait mentionnées ici sont extraites de l’exposé figu-
rant à l’ann. 3 au mémoire.) Il y est dit que ce contrat avait été conclu
«devant la menace de la guerre». (Le contrat est reproduit dans A.M..,
ann. 3, app. 2.) Un contrat de cette nature ne transférait pas la real owner-
ship dont la Sidro était titulaire.

91. L’exposé qui se trouve a l’annexe 3 au mémoire ne mentionne pas
le fait (révélé plus tard dans A.O.C., ann. 11, p. 2) qu’a la méme date, le
6 septembre 1939, la Sidro a conclu un second contrat avec la Securitas,
un contrat de zrust. Il a été dévoilé que ce contrat de trust du 6 septembre
1939 avait été remplacé par un autre contrat de trust, le 27 février 1940,
mais l’on a ajouté que les différences entre les deux contrats de trust
étaient sans importance pour la présente affaire! Le second contrat tirait
simplement parti de certaines dispositions nouvelles de la législation de
guerre adoptée par la Belgique. Le texte des accords de trust n’a jamais
été divulgué au cours des plaidoiries. L’existence du contrat de trust du
27 février est cependant rapportée à la page 36 des annexes au mémoire
(ann. 3), où il est dit qu’il complète les mesures de protection du temps
de guerre. Ce contrat de trust devait entrer en vigueur dès que l’agglomé-
ration bruxelloise serait occupée par l'ennemi ou que toute autre situation
critique viendrait à se présenter, menaçant le fonctionnement normal de
la Sidro. Il est d’autre part déclaré que la période d’application du con-
trat de trust était assortie d’une suspense period devant prendre fin six
mois après la fin de la situation critique. Si l’on en revient à l’annexe 11
des observations et conclusions (p. 207 et 208), on y lit que, par la sur-

212
BARCELONA TRACTION (OP. IND. JESSUP) 212

venance d’un des Operative Events, la Securitas devenait automatique-
ment trustee des avoirs de la Sidro situés en dehors de la Belgique et
notamment des 341 326 actions au porteur de la Barcelona Traction. Les
1 012 688 actions nominatives étaient déjà déposées auprès de la Securitas
et leur possession s’est transformée en une legal ownership lorsque la
Securitas est devenue trustee !, événement qui est survenu en mai 1940
(A.O.C., ann. 11, p. 4).

Fait assez curieux: M. Mockridge, expert canadien pour la Belgique,
se réfère à l’accord du 6 septembre 1939 comme étant l’accord de trust
aux termes duquel la Securitas «est devenue frustee plutôt que custodian»
(A.R., vol. II, ann. 126, p. 8). De son côté, M. Chayes, expert américain
pour la Belgique, fait reposer le trust sur l’accord du 27 février 1940 et
semble ne pas connaître le contrat de trust antérieur du 6 septembre 1939.

92. L’annexe 17 aux observations et conclusions consiste en un certi-
ficat non daté, signé par les membres du comité nommé en application
de la clause 9 du contrat de frust du 27 février 1940, et il est déclaré dans
ce certificat, conformément à la clause 4 (III) du contrat de trust, que
l’état de danger qui menagait la Sidro (termes repris de la clause 3 du
contrat de trust) avait pris fin le 14 février 1946. (Je rappelle que le
Gouvernement belge est revenu à Bruxelles le 8 septembre 1944 et que
l'Allemagne s’est rendue le 7 mai 1945.) Selon le rapport adressé par la
Securitas à la Sidro en date du 24 septembre 1946 (A.O.C., ann. 18;
photocopie dans A.R., ann. 123) la suspense period s’est terminée le
14 août 1946, c’est-à-dire six mois après la date à laquelle l’état de danger
avait pris fin selon le certificat; il est dit que tout cela est conforme à
article 4 (IIT) du contrat de trust. La Securitas dresse un inventaire de
ce qu’elle détient en trust à cette date. Dans sa lettre, la Securitas déclare
qu’elle détient les titres sous réserve des instructions futures de la Sidro.
Il n’est pas expressément déclaré qu’elle a cessé 4 ce moment d’étre
trustee, bien que cela soit implicite. Une lettre postérieure, du 17 avril 1947
(A.M., ann. 3, app. 8), contient en annexe une liste des titres «détenus en
garde » pour le «compte » de la Sidro au 31 décembre 1946. Ce n’est que
le 19 avril 1948 que la Sidro a chargé la Securitas d’envoyer les titres 4 la
société Newman & Co. Le 3 mai 1948, la Securitas a écrit qu’elle les lui
avait remis et que cette opération clôturait le compte de dépôt de la
Sidro auprès de la Securitas (A.O.C., ann. 19 et 20). Dans la liste annexée
à cette lettre figurent 1 012 688 actions nominatives enregistrées au nom

+ La Securitas détenait pour le compte de la Sidro beaucoup d’autres titres que
ceux de la Barcelona Traction. Par exemple, pour ce qui est du cumulative income
debenture stock 6% de la Mexican Light & Power Co., elle détenait des actions pour
une valeur nominale de 2 254 250 dollars, enregistrées au nom de la Midland Bank
de Londres en qualité de nominee, et des actions pour une valeur de 1 958 000 dol-
lars, enregistrées au nom de la Schréder Bank de Londres en qualité de nominee, ces
nominees détenant dans chaque cas les actions pour le compte de la société Charles
Gordon and Co. (A.O.C., ann. 14, p. 2.)

213
BARCELONA TRACTION (OP. IND. JESSUP) 213

de Charles Gordon & Co. et des certificats (probablement d’actions au
porteur?) pour 6025 actions. Le 7 juin 1948, Newman & Co. écrivait que
les actions de la première catégorie avaient été enregistrées à son nom
et qu’elles étaient déposées auprès de la Chase Safe Deposit Co. à New
York (A.O.C., ann. 22).

93. La Securitas fut dissoute par décision judiciaire prononcée dans
le Delaware le 16 septembre 1948 (A.O.C., ann. 25, p. 258). Il est affirmé
dans une déclaration sous serment de MM. Duncan, Alley et Newman,
tous trois administrateurs ou dirigeants de la Securitas, déclaration qui
est datée du 30 octobre 1958, et dans laquelle la dissolution est attestée,
que les signataires ont examiné les livres de la Securitas et que cette der-
nière détenait, en plus des actions nominatives, 341 326 actions au porteur
déposées à la Winchester House, à Londres, et 7925 plus 600 actions au
porteur déposées à la Chase National Bank, à New York. En outre, le
20 janvier 1947, la Securitas remit (delivered) à la Sidro 1400 de ces ac-
tions au porteur et, le 25 février 1947, 1100 actions semblables. Le 16 jan-
vier 1947, le coffre 4 la Winchester House fut transféré (assigned) a la
Sofina, avec son contenu. Le 3 décembre 1947, a la suite d’une demande
de la Sidro, les 341 326 actions au porteur furent créditées par la Sofina
au compte de la Sidro (A.O.C., ann. 26).

94. On peut admettre que la propriété d’actions au porteur est transmise
par la remise des certificats, à moins que le nouveau détenteur ne soit un
nominee ou autre dépositaire du trustee. Je ne comprends pas bien, au vu
des documents, si la Securitas en sa qualité de frustee a été effectivement
dépouillée de son titre sur ces actions au porteur à la suite de ces opéra-
tions. Il convient de relever que les communications en question ont été
faites à l’origine en anglais et que les mots delivered et assigned cités ci-
dessus sont ceux qui ont été employés en fait, ce qui pourrait ou ne pour-
rait pas indiquer que les trustees ont été dessaisis du titre (voir A.O.C.,
ann. 25).

95. Il est essentiel de savoir quand le trust a cessé d’exister. Le pro-
fesseur Chayes, expert américain pour la Belgique, montre clairement
pourquoi; il dit que pendant l’occupation de la Belgique par l’Allemagne

«la Securitas a agi en tant que trustee des biens. En cette qualité, la
Securitas détenait un titre juridique sur les biens et pouvait gérer
ces biens comme elle l’entendait sans avoir à tenir compte des ins-
tructions de la Sidro. En fait, le but essentiel de l’arrangement
était de libérer la Securitas du contrôle de la Sidro puisque, pendant
l’occupation allemande, des instructions contraires aux véritables
intérêts de la Sidro et à la cause des Alliés pouvaient être données
de Belgique à propos des actions. La Securitas était naturellement
tenue d’user de son pouvoir dans l’intérêt de la Sidro qui était le
bénéficiaire aux termes de l’accord de trust. Le trustee aurait été
responsable s’il avait abusé de son pouvoir ou profité de sa position
aux dépens de la Sidro. Finalement il devait rendre compte à la

214
BARCELONA TRACTION (OP. IND. JESSUP) 214

Sidro des dividendes et autres bénéfices. Mais, sous réserve de ces
restrictions générales, la Securitas, en qualité de trustee pendant la
guerre, avait tous pouvoirs sur les biens. » (A.R., vol. IT, ann. 125,
p.8.)!

Chayes conclut que le trust avait pris fin le 12 février 1948 mais, à
Pappui de cette affirmation, il cite seulement l’alinéa g) de l’annexe 3 au
mémoire où il est déclaré que le trust a pris fin le 14 août 1946. Il semble
évident qu’il n’a jamais vu les Trust Deeds ou qu'il n’était pas libre d’en
divulguer le contenu exact.

96. Dans ses exceptions préliminaires de mars 1963 (p. 61-62), l'Espa-
gne faisait observer que les Trust Deeds n’avaient pas été produits. Elle
relevait aussi le caractère fragile de la «preuve» selon laquelle le trust
avait pris fin le 14 août 1946. Elle constatait que la Belgique avait omis
de produire d’autres documents dont certains tout au moins ont été
fournis par la suite — mais non les Trust Deeds. Cette omission de la
Beigique frappe spécialement quand on lit l’annexe 11 aux observations
et conclusions, page 208, où, après avoir examiné les deux contrats de
trust des 6 septembre 1939 et 27 février 1940, la Belgique, comme il est
dit plus haut, affirme candidement que les différences entre les deux
contrats n’ont pas d’importance dans la présente affaire! Le contenu
des contrats de trust est indiqué mais le texte n’en est pas produit. Dans
la duplique (p. 951) l'Espagne revient avec insistance sur le fait que,
malgré toute sa documentation, la Belgique n’a pas produit le texte des
deux contrats de trust et elle ajoute dans une note qu’elle attire de nou-
veau l’attention sur cette anomalie. C’est sur le même ton que la duplique
mentionne la consultation de Chayes. Elle invoque l’argument de poids
selon lequel, comme les personnes agissant au nom de la Sidro, de la
Securitas et de la Sofina sont essentiellement les mêmes, leurs affirma-
tions à l’appui les unes des autres ne sont pas autre chose que des décla-
rations pro domo n’ayant guère de force probante.

Dans sa plaidoirie du 7 mai 1969, l’un des conseils de la Belgique a
traité la question des nominees mais n’a pas examiné le trust. Le 4 juillet,
il a écarté la question du frust qui avait de nouveau été soulevée par un
conseil de l'Espagne le 18 juin. Je constate qu’à aucun autre moment les
conseils de la Belgique n’ont essayé de répondre aux critiques de l’ Espagne
quant au fait que le texte des contrats de frust n’avait pas été produit.

Dans sa dernière plaidoirie, le 21 juillet 1969, le conseil de l’Espagne a
souligné que les contrats de trust n’avaient pas été produits et il a attiré
l'attention sur l’ensemble de cette question en se référant pour finir à
l’avis du professeur Chayes. Il a notamment fait observer que la seule
cession d'actions opérée par la Securitas était celle qu’elle avait faite le

1 La Securitas n’était évidemment pas un « trustee passif » au sens indiqué par le
juge Augustus Hand dans l'affaire de la San Antonio Land and Irrigation Co.,
affaire à laquelle on a accordé tellement d'importance du côté espagnol. (Nouv.
doc., vol. III, p. 114.)

215
BARCELONA TRACTION (OP. IND. JESSUP) 215

3 mai 1948 à la société Newman & Co. — deux mois et demi après la
date critique du jugement de faillite (ce qui est conforme à l’ann. 11, app. 2
du mémoire).

97. Je suis tout à fait d'accord avec sir Gerald Fitzmaurice (par. 58
de son opinion individuelle) pour penser que la Cour n’a pas de pratique
bien établie en matière d’administration de la preuve, mais je crois que
dans les circonstances qui ont été évoquées il conviendrait d'appliquer
la règle de la common law selon laquelle, lorsqu’une partie ne présente
pas un document pertinent se trouvant en sa possession quand la demande
lui en est faite, on peut présumer que «le document en question, s’il
avait été produit, aurait révélé des faits défavorables à cette partie...» !.
Tlest vrai, comme sir Gerald Fitzmaurice le fait observer, qu’il faut prendre
dûment en considération les pressions qui ont pu s’exercer dans la situa-
tion créée par la deuxième guerre mondiale, mais le droit international
a pris acte depuis longtemps des pratiques par lesquelles on cache la
vérité pour déjouer les projets des belligérants. L'histoire des droits et des
obligations juridiques des neutres en offre de très nombreux exemples.
Si la divulgation du texte des Trust Deeds avait dû porter atteinte à un
intérêt d'Etat, la Belgique aurait pu se prévaloir de cet argument, comme
le Royaume-Uni, qui a argué avec succès du «secret naval » dans l'affaire
du Détroit de Corfou, C.I.J. Recueil 1949, pages 4, 32.

L'article 48 du Règlement de la Cour, relatif à la présentation de docu-
ments après la fin de la procédure écrite, exige l’assentiment de la partie
adverse ou une décision spéciale de la Cour; ici la Partie adverse a
demandé que le document de trust soit produit. D’ailleurs, dans la présente
affaire, la Cour n’a pas insisté sur l’application rigoureuse de la règle —
comme le démontre le fait que plus de 4000 pages de documents « nou-
veaux » ont été présentées par les deux Parties pendant la procédure orale
entre le 21 avril et le 8 juillet 1969.

98. L’aspect juridique important de la situation de trustee est celui qui
le distingue du nominee. Comme Chayes l’a souligné, la Securitas n’avait
pas seulement un titre juridique mais elle avait aussi tous pouvoirs
pendant la durée du trust, alors même que la Sidro était investie du
beneficial title. Par conséquent, la réclamation n’avait pas de caractére
belge pendant la durée du frust. En revanche, dans le cas du nominee,
celui-ci est dans la situation d’un mandataire et le titre juridique coincide
avec le beneficial title du mandant, méme si le nom de ce dernier ne figure
pas sur le registre des actionnaires.

1 Wigmore, Evidence, 3° éd., 1940, vol. II, sect. 285 et 291. Wigmore fixe au
au début du XVII° siècle l’origine de cette règle.

216
BARCELONA TRACTION (OP. IND. JESSUP) 216
La situation des nominees

99. Pour simplifier, on est amené à employer constamment le terme
«actionnaire ». D'où le danger que l’emploi répété du mot fasse perdre
de vue la réalité qu’il recouvre +. A mon sens, c’est la précisément le
défaut de l’argumentation espagnole au sujet des nominees, qui identifie
en toutes circonstances les véritables «actionnaires» d’après les noms
inscrits sur les registres des actions. Voir à ce sujet le contre-mémoire,
chapitre VI, paragraphes 47 et suivants et la duplique, troisième partie,
chapitre II, en particulier la sous-section 2. La situation des nominees
en droit révèle le caractère fallacieux de cette manière de voir, et cela
indépendamment du fait que les noms des détenteurs d’actions au porteur
n’apparaissent pas sur le registre bien qu'ils soient indubitablement des
actionnaires.

100. En vertu des principes du droit international privé, la nature
juridique du droit, titre, ou intérêt des nominees au nom desquels les
actions de la Barcelona Traction étaient enregistrées doit être déterminée
par le droit de l’Etat de New York ou par le droit canadien. Le 7 mai 1969
un conseil de la Belgique a souligné 4 juste titre que les principes régissant
la détermination du droit applicable sont connus de la Cour vu les arréts
de la Cour permanente dans les affaires des Emprunts serbes et des
Emprunts brésiliens, C.P.J_I. série A n° 20 et 21. Puisque, aux dires non
démentis des experts Chayes et Mockridge il n’existe aucune différence
appréciable entre les deux systèmes juridiques en cause sur les points qui
nous occupent ici, il n’y a pas lieu de les analyser séparément.

L’annexe 125 de la réplique est constituée par la consultation de
M. Chayes et l’annexe 126 par celle de M. Mockridge sur le droit cana-
dien. Il est hors de doute, je pense, qu’aussi bien dans le droit de l’Etat de
New York que dans le droit canadien le nominee n’a pas de «titre véri-
table », qu’il n’est pas le «véritable propriétaire » et que celui pour qui il
agit dispose de tous les éléments réels de la propriété 2. Les seules restric-
tions à cet égard sont celles qui se rapportent aux droits de la société,
par exemple son droit de payer les dividendes à ceux dont les noms
figurent sur les registres, etc. Ainsi qu’on l’a montré, lorsque des actions
sont détenues par un frustee en vertu d’un instrument de trust, la même
conclusion ne s’applique plus. Cette distinction est claire dans les deux
consultations, bien que Mockridge place davantage l'accent sur les cas

1 Sur ce point, l’un des conseils de la Belgique a absolument raison: « La question
n'est pas de savoir qui a le droit de se qualifier lui-même d’«actionnaire » mais, selon
les termes mêmes de M. Ago, «qui peut revendiquer en dernier ressort le contenu
économique de la propriété d’une «action», de manière à bénéficier de la pro-
tection du droit international. » (Audience du 4 juillet 1969.)

2 A l’opposé de la position belge sur les nominees, Espagne invoque l’opinion
d’une éminente firme d’avocats new yorkais — Davis, Polk, Wardwell, Sunderland
et Kiendi. (Voir C.M., chap. VI, p. 675, et le texte de la lettre de la firme du 28 février
1963 à l’ann. 65, app. 2, A.E.P.) A mon avis, cette opinion ne contredit pas pour
l’essentiel la consultation Chayes.

217
BARCELONA TRACTION (OP. IND. JESSUP) 217

où il n’existe qu’un bare trust. Même s’il a 97 pour cent des actions le
legal owner n’aura peut-être qu’un portefeuille sans valeur en raison par
exemple de l’existence d’un beneficial owner usufruitier tel qu'il existe en
droit allemand — mais ce n’est pas le cas en l'espèce. (Voir p. 13 de la
décision du tribunal de district des Etats-Unis dans l'affaire Uebersee
précédemment citée.)

101. Dans sa conclusion (A.R., vol. II, ann. 125, p. 23) Chayes déclare:
«Je conclus que ni Securitas Ltd., ni Charles Gordon & Co., ni Newman
& Co. n’ont jamais eu d’intérét en qualité de propriétaires dans les actions
de la Barcelona Traction sauf lors de occupation de la Belgique par les
Allemands pendant la deuxiéme guerre mondiale, lorsque la Securitas
Ltd. détenait ces actions en qualité de trustee. » Mockridge (ibid., ann. 126,
p. 8) partage cette opinion de Chayes, sauf qu’il ajoute la période pendant
laquelle les actions ont été confiées (vested) au séquestre canadien des
biens ennemis, période qui, dit-il, s’est terminée avant le début de la
procédure de faillite. D’aprés les observations et conclusions (p. 204) ces
titres ont été débloqués le 29 avril 1947, fait qui est confirmé dans la
réplique, au paragraphe 994. Lorsque les actions ont été transférées pour
la premiére fois 4 Charles Gordon & Co., elles étaient accompagnées
(conformément aux instructions câblées par Wilmers) d’une attestation
ainsi conçue:

« Nous certifions que le présent transfert ne met pas en jeu un change-
ment de propriété des actions représentées par les certificats ci-joints,
le transfert étant fait à Charles Gordon & Co. en tant que nominee
de notre dépositaire; aucune taxe de transmission n’est par consé-
quent exigible. » (A.M., vol. I, ann. 3, app. 5, p. 3, note.)
Ce transfert s’est effectué le 11 septembre 1939 et Chayes souligne que
le fait que la Sidro a transféré les titres directement à Gordon & Co.
n’était nullement contraire 4 Paccord conclu avec la Securitas (A.R.,
vol. II, ann. 125, p. 5). A la même page, Chayes indique que la Sidro a
déclaré aux autorités américaines les actions inscrites au nom de Gordon
avant que les Etats-Unis n’entrent en guerre, mais cela n’est enregistré
dans aucun document présenté. Chayes ajoute cependant que la Sidro a
mentionné Vaccord de trust avec la Securitas et n’a pas indiqué que
Gordon eût sur les titres un intérêt quelconque.

102. Je constate qu’il est juridiquement sans importance que les
mandataires au nom desquels les actions étaient inscrites ne figurent pas
au grand jour sur des listes de nominees professionnels (il en est ainsi au
Canada; Mockridge, ann. 126, p. 5). La pratique consistant à inscrire les
actions au nom de nominees est très courante aux Etats-Unis, comme le
montre Chayes (ann. 125, p. 9-10). Bien qu’on ait fait grand usage des
nominees en temps de guerre pour dissimuler l'identité des véritables
propriétaires, le système est généralement employé aux Etats-Unis — où
il n’est pas émis d’actions au porteur — simplement pour faciliter la
négociation des actions !. Dans le même ordre d'idées, lorsque des actions

1 Des actions au porteur peuvent être émises au Canada, comme en Angleterre,

218
BARCELONA TRACTION (OP. IND. JESSUP) 218

constituent la garantie d’un emprunt auprès d’une banque, un pouvoir
en blanc est fourni.

103. Chayes souligne (ibid., p. 15 et 16) que le propriétaire non inscrit
peut intenter une derivative suit en qualité d’actionnaire, ou, en vertu des
législations du Delaware et de l'Etat de New York, s’il s’agit de voter
contre une fusion, il peut demander une évaluation de ses actions et le
paiement en espèces de la valeur ainsi attribuée. Dans un litige relatif à
une évaluation, le tribunal de New York a déclaré que rien ne justifiait
que le mot «actionnaire », tel qu’il est employé dans la loi, soit interprété
comme signifiant «actionnaire inscrit » (ibid., p. 21). Mockridge montre
que les tribunaux canadiens ont interprété le terme «actionnaire » employé
dans des conventions, comme étant d’une portée plus large et ne désignant
pas seulement les «actionnaires inscrits » 7.

Mockridge (ann. 126, p. 6) indique que les actions inscrites au nom de
Charles Gordon & Co. ont été mises sous séquestre au Canada bien que
la firme Charles Gordon & Co. eût la nationalité des Etats-Unis, parce
que la Sidro, en tant que beneficial owner, était «ennemie » sous l’occupa-
tion allemande. Il ne fait pas mention de la Securitas à ce propos. Dans
les observations et conclusions (p. 199), il est indiqué que la Sidro a
déclaré les actions de la Barcelona Traction conformément à la législation
belge à une date où le trust n’avait pas pris fin et où ces actions étaient
inscrites au nom de Charles Gordon & Co.

104. La jurisprudence de la Foreign Claims Settlement Commission
of the United States présente ici de l’intérêt, bien qu’il s’agisse d’un
organisme national, dont le mandat est régi par la loi et par des accords
conclus avec divers gouvernements 7. Par exemple, la commission «a
refusé réparation à une société nationale [c’est-à-dire américaine] dont les
actions étaient inscrites pour plus de 80 pour cent au nom de citoyens
américains mais avaient des étrangers pour beneficial owners (Claim of
Westhold Corporation)» (Foreign Claims Settlement Commission of
the United States, Decisions and Annotations, 1968, p. 20). Ainsi, ni le
lieu où la société était constituée ni le fait que la majorité des actions étaient
inscrites au nom de nominees américains ne suffisait à rendre la demande
«américaine ».

On lit dans les Annotations (p. 39-41):

« Beneficial interest — T1 arrive que le titre juridique soit détenu
par une personne alors que le propriétaire véritable est une autre

sous le nom de share warrants mais l'usage en est peu fréquent; Schlesinger, Com-
parative Law (2° éd., 1960, p. 442).

1 Cf. Henn, Corporations, 1961, sect. 179: «Lorsqwils mentionnent les action-
naires, les textes législatifs n’établissent pas toujours trés clairement s’il s’agit
seulement des actionnaires inscrits ou également des beneficial owners d’actions.
Bon nombre de titres sont détenus par des courtiers ou agents de change en leur
nom propre (ou street names) pour le compte de leurs clients. »

2 On trouvera les vues opposées de l'Espagne quant à l'intérêt de cette juris-
prudence dans le C.M., chap. VI, par. 55.

219
BARCELONA TRACTION (OP. IND. JESSUP) 219

personne. Des dispositions de cette nature sont normalement super-
flues; mais, comme le montre la décision dans l’affaire Arndt, il
était parfois indispensable de camoufler le titre étant donné les
mesures discriminatoires en vigueur pendant la deuxiéme guerre
mondiale. Appliquant des règles établies de droit international,
[les italiques sont de nous] la commission a estimé que le beneficial
interest, par opposition au titre nominal ou simplement legal, joue
un rôle décisif quand il s’agit de déterminer qui est propriétaire.

Un exemple plus fréquent de beneficial ownership est celui du
mandataire qui acquiert des droits de propriété pour le compte de
son commettant...

La forme technique, légale du titre de propriété, et la capacité
juridique d’agir pour le faire valoir, constituant ce que l’on appelle
les «indices » d’un titre, doivent être considérées comme secondaires
lorsqu'il s’agit de savoir si l'intérêt pour lequel l’endossement est
demandé est véritablement celui d’un ressortissant des Etats-
Unis...

Une réclamation concernait un intérét dans un fonds de famille
ou «syndicat», qui possédait des actions dans une société suisse,
elle-méme, affirmait-on, propriétaire de toutes les actions en circula-
tion d’une société yougoslave. Il a été indiqué que 18 949 actions
détenues par le syndicat en Suisse avaient été transférées a la récla-
mante en 1942, comme constituant sa part personnelle dans le
fonds familial... Il est apparu que les diverses écritures passées
visaient seulement à donner l'impression que les actions étaient la
propriété d’un ressortissant des Etats-Unis, procédé considéré
alors comme le plus propre 4 sauvegarder les intéréts de la famille.
La commission a jugé qu’a la date de la perte la réclamante n’était
pas propriétaire des 18949 actions, mais beneficial owner d’un
simple intérêt de 5,29 % dans le fonds de famille. » (Claim of Antonia
Hatvany, Docket n° Y-1063, Dec. n° Y-910, décision finale.)

105. La Belgique, n’ayant pas démontré qu’un nombre important

d'actions étaient belges et avaient conservé ce caractère pendant toute la
période critique comme le veut la règle de la continuité, pourrait invoquer,
comme du reste elle a paru le faire à divers moments, la nationalité belge
du groupe qui inspirait les décisions de la société et lui dictait sa politique.
Mais là aussi la tâche est peut-être difficile, s’agissant de grandes sociétés
holding avec de nombreuses participations mutuelles qui, selon la Bel-
gique, étaient licites en droit belge. On veut peut-être délibérément dissi-
muler le centre d’autorité réel, non pas seulement en temps de guerre,
mais aussi pour des raisons fiscales, pour l’application des lois antitrust

220
BARCELONA TRACTION (OP. IND. JESSUP) 220

ou pour d’autres motifs encore. Les personnes donnant les instructions —
par exemple, en l’espéce, M. Heineman et M. Wilmers — ont très bien
pu agir pour des intérêts financiers non identifiés, encore que je n’aie
aucune raison de penser que ce fut effectivement le cas. Dans la réplique
(A.R., vol. IT, ann. 127), la Belgique cite des extraits du rapport des mem-
bres espagnols de la commission internationale d’experts de 1950 selon
lesquels la Sidro contrôlait la Barcelona Traction, et la Sofina Ia Sidro,
et le 13 mai 1969 l’un de ses conseils a déclaré qu’au moins pendant une
certaine période la Sofina «était contrôlée par des filiales ». Les thèses
espagnoles et les explications de la Belgique au sujet de la prétendue
«belgianisation » de la société et des offres d’achat de 1964 ne prouvent
rien quant à la situation au 19 juin 1962. Or, quel que soit le fondement
sur lequel reposeraient les intérêts de l'Etat justifiant une protection, il
faut en apporter la preuve même s’il suffisait, aux fins de la justification
requise, d'établir la continuité de la nationalité des actionnaires.

106. Les arrêts de la Cour ont un retentissement considérable, bien
que, selon l’article 59 du Statut, la décision ne soit «obligatoire que pour
les parties en litige et dans le cas qui a été décidé ». On dira peut-être que
les méthodes et institutions nouvelles en matière d’investissements étran-
gers auxquelles il a été fait allusion précédemment dans la présente opi-
nion sont appelées à l'emporter sur les conséquences éventuelles de la
règle que la Cour considère maintenant comme l'expression du droit.
Mais les anciennes pratiques commerciales n’ont pas toutes été abandon-
nées et la règle annoncée amènera peut-être les milieux dirigeants du
monde commercial à recourir à des procédés nouveaux. Par exemple, si l’on
s’accordait à reconnaître qu’une fois que la société a été liquidée et a cessé
d’exister les actionnaires, ayant désormais acquis un droit propre sur les
avoirs, peuvent bénéficier de la protection diplomatique de l'Etat dont
ils sont ressortissants, il serait parfaitement possible d'obtenir l’annulation
du «statut de complaisance » accordé à la société. Mais il est certain qu'il
n’y aurait aucun avantage économique, social ou politique à exiger, dans
une situation semblable à celle de la présente affaire, que la société — en
l'espèce la Barcelona Traction — ait officiellement cessé d'exister au
Canada pour que les principaux actionnaires, qui sont les véritables
parties intéressées, puissent bénéficier de la protection diplomatique. Et
pourrait-on alors raisonnablement, soutenir que, dans ces conditions,
l'Etat habilité à exercer la protection diplomatique serait les Etats-Unis,
parce qu'il aurait été constaté que la majorité des actions étaient inscrites
au nom de nominees américains? On est en droit de juger de la valeur
d’un principe d’après les effets que produit son application; or, dans le

221
BARCELONA TRACTION (OP. IND. JESSUP) 221

cas présent, ces effets seraient manifestement fâcheux. Malgré tout mon
respect pour l'opinion de la Cour, je ne puis croire que le droit inter-
national oblige à donner une telle solution au problème qui a été soumis
à la Cour internationale de Justice en l’affaire de la Barcelona Trac-
tion *.

(Signé) Philip C. Jessup.

* J’ai eu personnellement l’occasion de corriger certaines idées fausses
au sujet des «délais de justice» qui caractériseraient la procédure de la
Cour. Je me félicite donc, comme sir Gerald Fitzmaurice, de trouver dans
le présent arrêt une allusion au fait que la faute en incombe aux
gouvernements des Etats et non pas à la Cour ou à son Greffe. Il n’a
jamais été demandé à la Cour d’appliquer la procédure sommaire à une
affaire contentieuse ou à une demande d’avis consultatif, sans parler
d’une éventuelle mise à contribution de la chambre de procédure som-
maire. Si les gouvernements souhaitaient qu’une décision soit rendue
rapidement, la Cour pourrait certainement leur donner satisfaction sur
ce point.

222
